Exhibit 10.2

 

Execution Copy

 

 

 

$35,000,000

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of March 22, 2016

 

among

 

VENOCO, INC.,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

 

the Guarantors Parties Hereto,

each a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

 

the Lenders from Time to Time Parties Hereto,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS

2

 

 

 

 

Section 1.1

 

Certain Defined Terms

2

Section 1.2

 

Other Interpretive Provisions

28

Section 1.3

 

Accounting Principles

28

 

 

 

 

ARTICLE II

 

THE CREDIT

29

 

 

 

 

Section 2.1

 

Amounts and Terms of the Commitments

29

Section 2.2

 

Procedure for Borrowing

29

Section 2.3

 

Conversion and Continuation Elections

30

Section 2.4

 

Termination or Reduction of Commitments

31

Section 2.5

 

Optional Prepayments

31

Section 2.6

 

Mandatory Prepayments

31

Section 2.7

 

Repayment

32

Section 2.8

 

Fees

33

Section 2.9

 

Computation of Fees and Interest

34

Section 2.10

 

Payments by the Company; Borrowings Pro Rata

34

Section 2.11

 

Funding by Lenders; Presumption by Administrative Agent

34

Section 2.12

 

Sharing of Payments, etc.

35

Section 2.13

 

[Reserved]

36

Section 2.14

 

Defaulting Lenders

36

Section 2.15

 

Setoff

36

Section 2.16

 

Priority and Liens

37

Section 2.17

 

Payment of Obligations

39

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

40

 

 

 

 

Section 3.1

 

Taxes

40

Section 3.2

 

Illegality

43

Section 3.3

 

Increased Costs and Reduction of Return

44

Section 3.4

 

Funding Losses

44

Section 3.5

 

Inability to Determine Rates

45

Section 3.6

 

Certificates of Lenders

45

Section 3.7

 

Substitution of Lenders

45

Section 3.8

 

Survival

46

 

 

 

 

ARTICLE IV

 

REAL PROPERTY LEASES

46

 

 

 

 

Section 4.1

 

Special Rights with Respect to Real Property Leases

46

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

48

 

 

 

 

Section 5.1

 

Conditions of the Effective Date

48

Section 5.2

 

Conditions to All Credit Extensions

52

 

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

53

 

 

 

 

Section 6.1

 

Organization, Existence and Power

53

Section 6.2

 

Corporate Authorization; No Contravention

54

Section 6.3

 

Governmental Authorization

54

Section 6.4

 

Binding Effect

54

Section 6.5

 

Litigation

54

Section 6.6

 

No Default

55

Section 6.7

 

ERISA Compliance

55

Section 6.8

 

Use of Proceeds; Margin Regulations

56

Section 6.9

 

Title to Properties

56

Section 6.10

 

Oil and Gas Reserves

56

Section 6.11

 

Reserve Report

57

Section 6.12

 

Gas Imbalances

57

Section 6.13

 

Taxes

57

Section 6.14

 

Financial Statements and Condition

57

Section 6.15

 

Environmental Matters

58

Section 6.16

 

Regulated Entities

58

Section 6.17

 

No Burdensome Restrictions

58

Section 6.18

 

Copyrights, Patents, Trademarks and Licenses, etc.

58

Section 6.19

 

Subsidiaries

58

Section 6.20

 

Insurance

59

Section 6.21

 

Full Disclosure

59

Section 6.22

 

[Reserved.]

59

Section 6.23

 

Labor Matters

59

Section 6.24

 

[Reserved]

59

Section 6.25

 

Derivative Contracts

59

Section 6.26

 

Ellwood Subsidiary

59

Section 6.27

 

Secured, Super-Priority Obligations

59

Section 6.28

 

Bankruptcy Orders

60

Section 6.29

 

Budget

60

Section 6.30

 

Guaranty Representations

60

Section 6.31

 

Sanctions and Anti-Corruption Laws

60

Section 6.32

 

Surety Bonds

61

 

 

 

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

61

 

 

 

 

Section 7.1

 

Financial Statements

61

Section 7.2

 

Certificates; Other Production, Reserve Information and Other Information

63

Section 7.3

 

Notices

63

Section 7.4

 

Preservation of Company Existence, etc.

64

 

ii

--------------------------------------------------------------------------------


 

Section 7.5

 

Maintenance of Property

65

Section 7.6

 

Insurance

65

Section 7.7

 

Payment of Post-Petition Obligations

65

Section 7.8

 

Compliance with Laws

65

Section 7.9

 

Compliance with ERISA

65

Section 7.10

 

Inspection of Property and Books and Records

66

Section 7.11

 

Environmental Laws

66

Section 7.12

 

New Subsidiary Guarantors

66

Section 7.13

 

Use of Proceeds

67

Section 7.14

 

Further Assurances

67

Section 7.15

 

Budget Variance Report, Cash Forecasts & Lender Conference Calls

67

Section 7.16

 

First and Second Day Orders

69

Section 7.17

 

Certain Case Milestones

69

Section 7.18

 

Post-Closing Matters

69

 

 

 

 

ARTICLE VIII

 

NEGATIVE COVENANTS

69

 

 

 

 

Section 8.1

 

Limitation on Liens

69

Section 8.2

 

Disposition of Assets

71

Section 8.3

 

Consolidations and Mergers

71

Section 8.4

 

Loans and Investments

72

Section 8.5

 

Limitation on Indebtedness

73

Section 8.6

 

Transactions with Affiliates

73

Section 8.7

 

Margin Stock

74

Section 8.8

 

Subsidiaries

74

Section 8.9

 

Restricted Payments

74

Section 8.10

 

Derivative Contracts

74

Section 8.11

 

Sale Leasebacks

74

Section 8.12

 

Financial Covenants

75

Section 8.13

 

[Reserved]

76

Section 8.14

 

Change in Business

76

Section 8.15

 

Accounting Changes

76

Section 8.16

 

Certain Contracts; Amendments; Multiemployer Plans

76

Section 8.17

 

Limitation on Modifications of Indebtedness; Certificate of Incorporation,
Bylaws and Certain Other Agreements; Etc.

76

Section 8.18

 

Forward Sales, Production Payments, etc.

77

Section 8.19

 

Use of Proceeds

77

Section 8.20

 

New Bank Accounts

77

Section 8.21

 

Capital Expenditures

77

Section 8.22

 

Additional Bankruptcy Matters

77

 

 

 

 

ARTICLE IX

 

EVENTS OF DEFAULT

77

 

 

 

 

Section 9.1

 

Event of Default

78

Section 9.2

 

Remedies

83

Section 9.3

 

Application of Proceeds

83

 

iii

--------------------------------------------------------------------------------


 

Section 9.4

 

Rights Not Exclusive

84

 

 

 

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

84

 

 

 

 

Section 10.1

 

Actions

84

Section 10.2

 

Delegation of Duties

85

Section 10.3

 

Exculpatory Provisions

85

Section 10.4

 

Reliance by Administrative Agent

87

Section 10.5

 

[Reserved]

88

Section 10.6

 

Non-Reliance on Administrative Agent and Other Lenders

88

Section 10.7

 

Indemnification

89

Section 10.8

 

Rights as a Lender

89

Section 10.9

 

Resignation of Administrative Agent

89

Section 10.10

 

[Reserved]

91

Section 10.11

 

[Reserved]

91

Section 10.12

 

Administrative Agent May File Proofs of Claim

91

Section 10.13

 

Collateral and Guaranty Matters

91

Section 10.14

 

Posting of Approved Electronic Communications

92

Section 10.15

 

Banking Law

94

 

 

 

 

ARTICLE XI

 

MISCELLANEOUS

94

 

 

 

 

Section 11.1

 

Amendments and Waivers

94

Section 11.2

 

Notices

96

Section 11.3

 

No Waiver; Cumulative Remedies

96

Section 11.4

 

Costs and Expenses

96

Section 11.5

 

Indemnity

97

Section 11.6

 

Payments Set Aside

98

Section 11.7

 

Successors and Assigns

98

Section 11.8

 

Assignment by Lenders

98

Section 11.9

 

Interest

101

Section 11.10

 

Indemnity and Subrogation

102

Section 11.11

 

Automatic Debits of Fees

102

Section 11.12

 

Notification of Addresses, Lending Offices, etc.

102

Section 11.13

 

Counterparts

102

Section 11.14

 

Headings

103

Section 11.15

 

Confidentiality

103

Section 11.16

 

Severability

103

Section 11.17

 

No Third Parties Benefited

103

Section 11.18

 

Governing Law

104

Section 11.19

 

Forum Selection and Consent to Non-Exclusive Jurisdiction

104

Section 11.20

 

Entire Agreement; Orders Govern

105

Section 11.21

 

No Oral Agreements

105

Section 11.22

 

Accounting Changes

105

Section 11.23

 

Waiver of Jury Trial

105

Section 11.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

106

 

iv

--------------------------------------------------------------------------------


 

Section 11.25

 

USA PATRIOT Act

106

Section 11.26

 

Acknowledgments

106

Section 11.27

 

Survival of Representations and Warranties

107

Section 11.28

 

Release of Collateral and Guarantee Obligations

107

Section 11.29

 

[Reserved]

108

Section 11.30

 

Certain Waivers

108

Section 11.31

 

Exercise of Remedies by Administrative Agent

111

 

Schedules

 

 

 

 

 

Schedule A

 

Notice Addresses

 

 

 

Schedule 1.1(a)

 

Commitments

 

 

 

Schedule 1.1(c)

 

Real Property

 

 

 

Schedule 4.1

 

Included Buildings

 

 

 

Schedule 6.7

 

ERISA Compliance

 

 

 

Schedule 6.14

 

Material Adverse Effect

 

 

 

Schedule 6.15

 

Environmental Matters

 

 

 

Schedule 6.17

 

Burdensome Restrictions

 

 

 

Schedule 6.19

 

Subsidiaries and Minority Interests

 

 

 

Schedule 6.25

 

Existing Derivative Contracts

 

 

 

Schedule 6.32

 

Surety Bonds

 

 

 

Schedule 8.1

 

Permitted Liens

 

 

 

Schedule 8.5

 

Existing Indebtedness

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

 

Form of Notice of Borrowing

 

 

 

Exhibit B

 

Form of Notice of Conversion/Continuation

 

 

 

Exhibit C

 

Form of Compliance Certificate

 

 

 

Exhibit D

 

Form of Lender Assignment Agreement

 

 

 

Exhibit E

 

Form of Note

 

 

 

Exhibit F

 

Form of Interim Order

 

v

--------------------------------------------------------------------------------


 

Exhibit G-1 to G-4

 

Form of U.S. Tax Compliance Certificates

 

 

 

Exhibit H

 

Budget Compliance Certificate

 

vi

--------------------------------------------------------------------------------


 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”)  is entered into as of March 22, 2016, among VENOCO, INC., a
Delaware corporation and a Debtor and Debtor-in-Possession under Chapter 11 of
the Bankruptcy Code, as borrower (the “Company”), the GUARANTORS (defined below)
party hereto, each a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code, each of the financial institutions which is or which may from
time to time become a party hereto (individually, a “Lender” and collectively,
the “Lenders”) and  WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, on March 22, 2016, (the “Petition Date”), the Company and each of the
Guarantors (collectively, and together with any other Affiliates  that become
debtors in the Cases, the “Debtors”) filed voluntary petitions with the
Bankruptcy Court initiating their respective cases that are pending under
Chapter 11 of the Bankruptcy Code (the case of the Company and the Guarantors,
each, a “Case” and collectively, the “Cases”) and have continued in the
possession of their assets and in the management of their business pursuant to
Section 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, for its general working capital and other corporate needs, the Company
has requested the Lenders to extend credit in the form of term loans at any time
and from time to time prior to the Availability Termination Date, in an
aggregate principal amount at any time outstanding not in excess of $35,000,000
(the “DIP Facility”), with all of the Company’s obligations under the DIP
Facility to be guaranteed by each Guarantor;

 

WHEREAS, the Lenders are willing to extend such credit to the Company on the
terms and subject to the conditions set forth herein;

 

WHEREAS, the priority of the DIP Facility with respect to the Collateral shall
be as set forth in the Interim Order, upon entry thereof by the Bankruptcy Court
and in the Security Documents;

 

WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Administrative Agent and for the benefit of the Secured Parties
in respect of the DIP Facility shall be subject to the Carve-Out and Permitted
Prior Liens (other than the Primed Liens); and

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Defined Terms.  The
following terms have the following meanings:

 

“2019 First Lien Notes” means the 12.00% Senior Notes due 2019 originally issued
in aggregate principal amount of $175,000,000 under the 2019 First Lien Notes
Indenture.

 

“2019 First Lien Notes Indenture” means that certain indenture dated as of
April 2, 2015 among the Company, certain Guarantors and U.S. Bank Trust National
Association, as Trustee.

 

“2019 Second Lien Notes” means the 8.875% Senior Notes due 2019 originally
issued in aggregate principal amount of $150,350,000 under the 2019 Second Lien
Notes Indenture.

 

“2019 Second Lien Notes Indenture” means that certain indenture dated as of
April 2, 2015 among the Company, certain Guarantors and U.S. Bank Trust National
Association, as Trustee.

 

“2019 Senior Notes” means the 8.875% Senior Notes due 2019 originally issued in
aggregate principal amount of $500,000,000 under the 2019 Senior Notes
Indenture.

 

“2019 Senior Notes Indenture” means that certain indenture dated as of
February 15, 2011 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“Acceptable Plan of Reorganization” shall mean (a) the “Plan” as defined in the
Restructuring Support Agreement or (b) if the Restructuring Support Agreement
terminates, a Reorganization Plan for each of the Cases that provides for the
termination of the Commitments and the indefeasible payment in full in cash and
full discharge of the Obligations upon the consummation date with respect to
such Reorganization Plan and for customary releases for the Administrative Agent
and Lenders in form and substance satisfactory to the Administrative Agent and
the Lenders.

 

“Accounting Change” has the meaning specified in Section 11.22 hereof.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
of this Agreement.

 

“Administrative Agent-Related Persons” means the Administrative Agent, as
administrative agent, its Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent and its Affiliates.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affected Lender” has the meaning specified in Section 3.7.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent Fee Letter” means the letter agreement dated as of March 22, 2016 between
the Company and Wilmington Trust, National Association, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Agent-Related Persons” means with respect to the Administrative Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

“Agent’s Payment Office” means the address set forth on Schedule A hereto in
relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

 

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Alternate Base Rate” means, for any day and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the greatest of (a) the
Prime Rate, (b) the Federal Funds Rate most recently determined by the
Administrative Agent plus 1/2% (0.50%) per annum and (c) the LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, on
the immediately preceding Business Day) plus 1.0%, provided that, in no event
shall the Alternate Base Rate be less than 2.00%. Changes in the rate of
interest on that portion of any Loans maintained as Base Rate Loans shall be
effective from and including the effective date of such change in the Base
Rate.  The Administrative Agent will give notice to the Company of changes in
the Base Rate due to a change in the rate of interest described in clause (a) of
this definition promptly upon any such change.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95 213, §§101 104), as amended, and any similar laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Margin” means at all times on and after the Effective Date, with
respect to the unpaid principal amount of each Loan, for Base Rate Loans, 9.00%
per annum and for LIBO Rate Loans, 10.00% per annum.

 

“Approved Fund” means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

 

3

--------------------------------------------------------------------------------


 

ordinary course and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Purposes” has the meaning specified in Section 7.13.

 

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
Person of any asset or assets of the Company or any Restricted Subsidiary.

 

“Assignee” means the Person to whom any Lender assigns its rights pursuant to
Section 11.8.

 

“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel and the allocated cost
of reasonable internal legal services and all disbursements of internal counsel,
provided that with respect to Section 11.4, such costs shall be limited to one
counsel and one local counsel for the Administrative Agent and one counsel and
one local counsel in each relevant jurisdiction for the Lenders as a whole,
provided that the Company and each Guarantor agree that the foregoing limitation
on the number of counsel shall not be applicable to fees and expenses of counsel
retained by the Initial Lenders and identified to the Company.

 

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the year ended December 31, 2015, together with the
unqualified independent auditors’ report and opinion of Ernst and Young LLP
thereon.

 

“Automatic Rejection Date” shall mean, with respect to any particular lease, the
last day of the assumption period for the Loan Parties in the Cases provided for
in Section 365(d)(4) of the Bankruptcy Code, to the extent applicable,
(including as may have been extended in accordance with Section 365(d)(4)).

 

“Availability Termination Date” means the earlier to occur of (a) the date that
is 30 days prior to the Maturity Date and (b) the Termination Date.

 

“Avoidance Actions” has the meaning specified in Section 2.16(a).

 

“Backstop Fee” has the meaning specified in Section 2.8.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Law” has the meaning specified in Section 10.15.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Cases from
time to time.

 

“Base Rate Loan” means a Loan that bears interest based at the Alternate Base
Rate plus the Applicable Margin.

 

“Beneficial Owner” has the meaning given to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 12(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.2.

 

“Budget” has the meaning set forth in Section 5.1(i).

 

“Budget Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Budget Variance Report” means a report, in each case certified by the chief
financial officer of the Company, in form reasonably satisfactory to the
Required Lenders, delivered in accordance with Section 7.15(a), showing the
amount, if any, by which projected cash receipts and expenditures set forth for
the applicable week in the Cash Flow Forecast exceed actual cash receipts and
expenditures in such week, expressed as a percentage.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, NY are authorized or required by law to close and,
if the applicable Business Day relates to any LIBO Rate Loan, means such a day
on which dealings are carried on in the applicable offshore dollar interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, including Dodd-Frank/Basel (as
defined below), whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of any bank or of any corporation controlling a
bank.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

 

5

--------------------------------------------------------------------------------


 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP as in effect on December 31, 2011, capitalized on the books
of such Person.

 

“Carve-Out” shall mean an amount equal to the sum of (i) all fees required to be
paid to the clerk of the Bankruptcy Court and to the Office of the United States
Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate (without regard to the notice set forth in
(iii) below); (ii) fees and expenses of up to $50,000 incurred by a trustee
under section 726(b) of the Bankruptcy Code (without regard to the notice set
forth in (iii) below); and (iii) allowed and unpaid claims for unpaid fees,
costs, and expenses (the “Professional Fees”) incurred by persons or firms
retained by the Debtors or the official committee of unsecured creditors in the
Cases (the “Creditors’ Committee”), if any, whose retention is approved by the
Bankruptcy Court pursuant to section 327 and 1103 of the Bankruptcy Code
(collectively, the “Professional Persons”), to the extent such Professional Fees
are allowed at any time by the Bankruptcy Court, that are incurred (A) at any
time before delivery by the Administrative Agent of a Carve-Out Trigger Notice
(as defined below), whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve-Out Trigger Notice, subject to any limits imposed by the
Interim Order or Final Order or otherwise on Professional Fees permitted to be
incurred in connection with any permitted investigations of claims and defenses
against any prepetition secured parties; and (B) after the occurrence and during
the continuance of an Event of Default (or any event resulting in the
termination of the Debtors’ right to use Cash Collateral) and delivery of
written notice (the “Carve-Out Trigger Notice”) thereof (which may be by email)
to the Debtors, the Debtors’ counsel, the U.S. Trustee, and lead counsel for the
Creditors’ Committee (if one is appointed) in an aggregate amount not to exceed
$1,000,000 (the amount set forth in this clause (iii)(B) being the “Post-EoD
Carve-Out Amount”); provided that any success or transaction fees that may
become due and payable to Professional Persons shall not be included in or
payable from the Post-EoD Carve-Out Amount, provided, further, that nothing
herein shall be construed to impair the ability of any party to object to the
fees, expenses, reimbursement or compensation described in clauses (i), (ii),
(iii)(A) or (iii)(B) above, on any grounds.

 

Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any party in connection with
(a) the investigation, initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation (i) against any of the
Lenders, the Administrative Agent, or the holders of any obligations under the
Existing Debt (whether in such capacity or otherwise), or (ii) challenging the
amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the obligations and the Liens and security
interests granted under the Loan Documents or the Existing Debt (whether in such
capacity or otherwise), including, in each case, without limitation, for lender
liability or pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of

 

6

--------------------------------------------------------------------------------


 

the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (b) attempts to
modify any of the rights granted to the Lenders or the Administrative Agent;
(c) attempts to prevent, hinder or otherwise delay any of the Lenders’ or the
Administrative Agent’s assertion, enforcement or realization upon any Collateral
in accordance with the Loan Documents and the Final Order other than to seek a
determination that an Event of Default has not occurred or is not continuing; or
(d) paying any amount on account of any claims arising before the commencement
of the Cases unless such payments are approved by an order of the Bankruptcy
Court.

 

For the avoidance of doubt and notwithstanding anything to the contrary herein
or in the Loan Documents, the Carve-Out shall be senior to all liens and claims
securing the Loan Documents, any adequate protection liens, if any, and the
Superpriority Claims, and any and all other Liens or claims securing the DIP
Facility.

 

“Carve-Out Trigger Notice” has the meaning specified in the definition of
“Carve-Out.”

 

“Cases” has the meaning specified in the recitals of this Agreement.

 

“Cash Collateral” shall have the meaning specified in the Interim Order or the
Final Order, as applicable.

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than twelve (12) months from the date of acquisition issued
by and demand deposits with (i) any U.S. commercial bank or any branch or agency
of a non-U.S. commercial bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than Five Hundred Million Dollars
($500,000,000) whose long-term securities are rated at least A (or then
equivalent grade) by S&P or A2 (or then equivalent grade) by Moody’s at the time
of acquisition or (ii) any Lender or Affiliate of a Lender; (c) commercial paper
of an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (d) repurchase agreements with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above; and
(e) money market mutual or similar funds having assets in excess of
$100,000,000.

 

“Cash Flow Forecast” means the Initial Cash Flow Forecast and each updated 13
week cash flow forecast delivered under Section 7.15(b) and approved by the
Required Lenders.

 

“Cash Interest” has the meaning specified in Section 2.7(b)(ii).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date upon which such Lender becomes a party to
this Agreement), of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of

 

7

--------------------------------------------------------------------------------


 

law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(1)                                 any “person” or “group” of related persons
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than Permitted Holders, is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the Capital Stock of
the Company (or its successor by merger, consolidation or purchase of all or
substantially all of its assets) (for the purposes of this clause, such person
or group shall be deemed to Beneficially Own any Capital Stock of the Company
held by an entity, if such person or group Beneficially Owns, directly or
indirectly, more than 50% of the voting power of the Capital Stock of such
entity);

 

(2)                                 the sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Restricted Subsidiaries taken as a whole to any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than an
entity the majority of the Voting Stock of which is owned by a Permitted Holder;
or

 

(3)                                 the adoption of a plan or proposal for the
liquidation or dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means all Property which is subject to a Lien in favor of the
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

 

“Commitment” means as to each Lender, such Lender’s obligation to make Loans in
an aggregate principal amount at any one time outstanding up to but not
exceeding (i) if such Lender is a party hereto on the Effective Date, the amount
set forth opposite the name of such Lender on Schedule 1.1(a) hereto under the
heading “Commitment” or (ii)  if such Lender is a party to a Lender Assignment
Agreement, the amount set forth on the most recent Lender Assignment Agreement
of such Lender, as such amount may be reduced or terminated pursuant to this
Agreement.

 

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

“Credit Extension” means and includes the making, conversion or continuation of
any Loan.

 

“Creditors’ Committee” has the meaning specified in the definition of
“Carve-Out”.

 

“Debtors” has the meaning specified in the recitals of this Agreement.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.7(b)(iii).

 

“Defaulting Lender” means at any time (i) any Lender that has failed for two or
more Business Days to comply with its obligations under this Agreement to make a
Loan or make any other payment due hereunder (each, a “funding obligation”),
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) any Lender that has notified the Administrative
Agent or the Company in writing, or has stated publicly, that it does not intend
to comply with its funding obligations hereunder, unless such notification or
public statement states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) has not been or cannot be satisfied, (iii) any
Lender that has defaulted on its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement, unless
such Lender has disputed such default in writing (a copy of which such Lender
will deliver to the Administrative Agent and the Company upon request) on the
basis that a condition precedent to such funding obligation has not been
satisfied, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Company, failed to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Administrative
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company as a result of a
Lender’s being a Defaulting Lender nor the performance by Non-

 

9

--------------------------------------------------------------------------------


 

Defaulting Lenders of such reallocated funding obligations will by themselves
cause the relevant Defaulting Lender to become a Non-Defaulting Lender).  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Company
and the Lenders.

 

“Denver Parent” means Denver Parent Corporation, a Delaware corporation, and its
successors and assigns.

 

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering (i) oil and gas commodities or prices
(ii) financial, monetary or interest rate instruments and (iii) greenhouse gas
(“GHG”) emission credits.

 

“DIP Facility” has the meaning specified in the recitals of this Agreement.

 

“Disbursement Line Items” has the meaning specified in Section 8.12.

 

“Disposition” has the meaning specified in Section 8.2.

 

“Dodd-Frank/Basel” means all requests, regulations, rules, guidelines or
directives issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.  For
purposes of this Agreement, each of the foregoing are deemed to have been
enacted, adopted, issued and gone into effect after the date of this Agreement.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

10

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the Effective Time occurs, which date
is March 22, 2016.

 

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 are satisfied or waived by all Lenders.

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Restricted Subsidiary of the Company.

 

“Ellwood LLA” means the Ellwood Lease Adjustment to Existing Easterly Boundary
of PRC 3424.1, as described in the Company’s submission to the SLC on June 30,
2014 (as amended by its subsequent submissions with respect thereto prior to the
Petition Date).

 

“Environmental Claims” means all claims by any Governmental Authority or other
Person alleging potential liability or responsibility for violation of any
Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all Laws, together with all administrative orders,
requests, judgments, licenses, authorizations and permits of, and agreements
with, or other requirements of, any Governmental Authorities, in each case
relating to environmental or health and safety matters.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to
Section 4041(b) of ERISA), the treatment of a Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events or circumstances specified in
Section 9.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Excluded Assets” has the meaning specified in Section 2.16(d).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 3.1, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Debt” shall mean the obligations under the (i) the 2019 First Lien
Notes Indenture (including the 2019 First Lien Notes) and (ii) the 2019 Second
Lien Notes Indenture (including the 2019 Second Lien Notes).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged by a bank
selected by the Administrative Agent in consultation with the Company to major
banks on such day on such transactions as determined by the Administrative Agent
in a commercially reasonable manner.

 

“Final Order” shall mean an order of the Bankruptcy Court authorizing the DIP
Facility, on a final basis, in substantially the form of the Interim Order, with
only such

 

12

--------------------------------------------------------------------------------


 

modifications in form and substance that are satisfactory to the Administrative
Agent and the Required Lenders (as the same may be amended, supplemented or
modified from time to time after entry thereof with the written consent of the
Administrative Agent and the Required Lenders, in their sole discretion),
approving the Loan Documents, which Final Order shall, among other things
(i) have been entered on such prior notice as approved in the Interim Order,
(ii) authorize the extensions of credit in respect of the DIP Facility, each in
the amounts and on the terms set forth herein, (iii) grant the Superpriority
Claim status and other Collateral and Liens referred to herein and in the other
Loan Documents, and (iv) approve the payment by the Company of the fees provided
for herein.

 

“Flood Laws” shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Funding Fee” has the meaning specified in Section 2.8.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“GHG” has the meaning specified in the definition of “Derivative Contracts.”

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Grantor” has the meaning assigned to such term in the Security Agreement.

 

“Guarantor” means (i) each of TexCal LP, TexCal GP, TexCal STX and Whittier and
(ii) any Restricted Subsidiary of the Company which is required to execute the
Guaranty under Section 7.12 upon the execution and delivery by such entity of
the Guaranty.

 

“Guaranty” means the Guaranty Agreement dated as of the date hereof executed by
each Guarantor in favor of the Administrative Agent and the Lenders, as the same
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms hereof (including, in the case of any Subsidiary required to execute
the Guaranty pursuant to Section 7.12, by execution and delivery of a joinder
thereto in the form of Annex 1 thereto).

 

“Guaranty Obligation” means, as to any Person without duplication, any direct or
indirect liability of that Person with or without recourse, with respect to any
Indebtedness

 

13

--------------------------------------------------------------------------------


 

(including any instrument evidenced thereby), dividend, bonds, letter of credit
or other similar obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (a) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (b) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.

 

“Hazardous Materials Indemnity” means that certain Unsecured Hazardous Materials
Undertaking and Indemnity, dated as of even date herewith, by the Company in
favor of Administrative Agent, for the benefit of the Lenders.

 

“Highest Lawful Rate” means, as of a particular date, the maximum non-usurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature.

 

“ICE LIBOR” has the meaning specified in the definition of “LIBO Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business and payable in accordance with
customary practices and which in any event are no more than 120 days past due,
or, if more than 120 days past due, are being contested in good faith); (c) all
unreimbursed material reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property) including, without limitation, production payments, net
profit interests and other Hydrocarbon Interests subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all net obligations payable (including any deferred obligation to
pay any premiums) with respect to Derivative Contracts except for payables for
ordinary course of business settlement payments; (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above; and (i) all indebtedness referred to in
clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon

 

14

--------------------------------------------------------------------------------


 

or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent Auditor” has the meaning specified in Section 7.1(a).

 

“Independent Engineer” means (a) Ryder Scott Co. L.P., (b) Netherland Sewell &
Associates, Inc., (c) DeGolyer and MacNaughton or (d) Cawley, Gillespie &
Associates, Inc.

 

“Initial Lenders” shall mean the Lenders party to this Agreement on the
Effective Date.

 

“Initial Cash Flow Forecast” has the meaning specified in Section 5.1(j).

 

“Initial Reserve Report” has the meaning specified in Section 6.11.

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

 

“Interest Payment Date” (a) as to any Base Rate Loan, means the first Business
Day of each calendar month prior to the Termination Date and each date on which
such a Base Rate Loan is converted into another Interest Rate Type of Loan, and
(b) as to any LIBO Rate Loan, the last day of the Interest Period applicable to
such Loan; provided, however, that if any Interest Period for an LIBO Rate Loan
exceeds three months, the date that falls three months after the beginning of
such Interest Period is also an Interest Payment Date.

 

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which such
Loan is converted into or continued as LIBO Rate Loan, and ending on the date
one, two, three or six months thereafter (or such greater number of months as
may be requested by the Company and determined to be available by the
Administrative Agent and the Lenders) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that: 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to any LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for

 

15

--------------------------------------------------------------------------------


 

which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period for any
Loan shall extend beyond the Maturity Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

 

“Interim Order” shall mean an interim order of the Bankruptcy Court (as the same
may be amended, supplemented, or modified from time to time after entry thereof
with the consent of the Administrative Agent and the Required Lenders in their
sole discretion) in substantially the form set forth as Exhibit F , with changes
to such form as are satisfactory to the Administrative Agent and the Required
Lenders, in their sole discretion.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, restriction, requirement, writ, injunction,
decree, or other official act of or by any Governmental Authority.

 

“Lender Assignment Agreement” means an Assignment and Acceptance in
substantially the form of Exhibit D with appropriate insertions.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) any Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) any Lender or its Parent Company becomes the
subject of a Bail-In Action; provided that a Lender Insolvency Event shall not
be deemed to have occurred solely by virtue of (A) the ownership or acquisition
of any equity interests in any Lender or any Parent Company by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (B) an undisclosed administration.

 

“Lenders” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” on Schedule A hereof, or such other office or
offices as such Lender may from time to time notify the Company and the
Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

“LIBO Rate” means (a) for any Interest Period, with respect to LIBO Rate Loans
comprising part of the same Borrowing, the rate of interest per annum equal to
(i) the Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by a bank selected by the Administrative Agent in consultation
with the Company to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to (i) ICE LIBOR, at approximately 11:00 a.m., London time determined two
Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by a bank selected by the
Administrative Agent in consultation with the Company to major banks in the
London interbank eurodollar market at their request at the date and time of
determination; provided that in no event shall the LIBO Rate for any Loans be
less than 1.00%.

 

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, collateral assignment, charge, deposit arrangement to secure an
obligation, encumbrance, lien (statutory or other) or preferential arrangement
of any kind or nature whatsoever in respect of any Property (including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement and the interest of a lessor under a Capital Lease), or any
financing lease having substantially the same economic effect as or other
agreement to provide any of the foregoing, but not including (a) the interest of
a lessor under a lease on Oil and Gas Properties or (b) the interest of a lessor
under an Operating Lease.

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, the Agent Fee Letter and all other documents delivered to the
Administrative Agent or any Lender in connection herewith.

 

“Loan Parties” means the Company and each Guarantor.

 

“Loans” has the meaning specified in Section 2.1(a).

 

17

--------------------------------------------------------------------------------


 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect, as applicable, upon the operations, business, properties or
financial condition of the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of the Company or any Restricted Subsidiary
to perform under any material Loan Document and to avoid any Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Restricted Subsidiary of any material
Loan Document, other than, in each case of the foregoing clauses (a), (b) and
(c), as customarily occurs as a result of events leading up to and following the
commencement of a proceeding under Chapter 11 of the Bankruptcy Code by the
Debtors and the commencement of the Cases.

 

“Maturity Date” means December 31, 2016.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean the Real Property, together with all of the
applicable Loan Party’s right, title and interest now or hereafter acquired in
and to (a) all improvements now owned or hereafter acquired by such Loan Party,
(b) all materials, supplies, equipment, apparatus and other items of personal
property now owned or hereafter acquired by such Loan Party and now or hereafter
attached to, installed in or used in connection with the Real Property, and all
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which such Loan Party now has or hereafter acquires any rights or
any power to transfer rights and that are or are to become fixtures (as defined
in the UCC) related to the Real Property, (c) all goods, accounts, inventory,
general intangibles, instruments, documents, contract rights, as extracted
collateral and chattel paper, (d) all reserves, escrows or impounds and all
deposit accounts maintained by such Loan Party with respect to the Real
Property, (e) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
Person a possessory interest in, or the right to use, all or any part of the
Real Property, together with all related security and other deposits, (f) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Real Property, (g) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Real
Property, (h) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing, (i) all
property tax refunds payable with respect to the Real Property, (j) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (k) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by such Loan Party as an insured party, and (l) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made to any Loan Party by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any Real Property; provided, however, for the

 

18

--------------------------------------------------------------------------------


 

avoidance of doubt, the foregoing shall not include (i) Excluded Assets,
(ii) any asset that shall have been released from the Liens created pursuant to
the Loan Documents or the Orders, or (iii) any “building” or “mobile home”
(other than any “building” comprising part of the real property referred to on
Schedule 4.1) each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Laws.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, with respect to which the
Company or any ERISA Affiliate may have a liability.

 

“Net Cash Proceeds” means in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of reasonable and customary Attorney Costs,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any Property which is the subject of such Disposition or Recovery Event and
other reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Restricted Subsidiaries’ interest in the proceeds received from the sale of
Oil and Gas produced from Mortgaged Properties after deduction of (a) royalties;
(b) third party pipeline and transportation charges; (c) production, ad valorem,
severance and other similar taxes chargeable against such production;
(d) marketing costs; (e) overriding royalties; (f) other interests in and
measured by production burdening the Mortgaged Properties; and (g) the current
portion of direct operating or production costs which is allocable to such
interest in such Mortgaged Properties.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notes” means the promissory notes, whether one or more, specified in
Section 2.1(b), substantially in the same form as Exhibit E.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a

 

19

--------------------------------------------------------------------------------


 

claim for post-filing or post-petition interest is allowed in such proceeding)
on the Loans and all other advances, debts, liabilities, losses, damages,
penalties, actions, judgments, suits, obligations, amounts, indemnities,
covenants and duties arising under any Loan Document, owing by any Loan Party to
any Lender, the Administrative Agent or any Indemnified Person, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel) or
otherwise.

 

“OFAC” has the meaning specified in the definition of “Sanctions.”

 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, joint operating agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, and other agreements that are customary in the oil and
gas business and are entered into by any Loan Party in the ordinary course of
business; provided, however, in all instances that such Liens are limited to the
assets that are the subject of the relevant agreement; and (b) Liens on
pipelines or pipeline facilities that arise by operation of law.

 

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Loan Parties and contracts executed in connection therewith and all
tenements, hereditaments, appurtenances, and properties belonging, affixed or
incidental to such Hydrocarbon Interests, including, without limitation, any and
all Property, now owned by the Loan Parties and situated upon or to be situated
upon, and used, built for use, or useful in connection with the operating,
working or developing of such Hydrocarbon Interests, including, without
limitation, any and all petroleum or natural gas wells, buildings, structures,
field separators, liquid extractors, plant compressors, pumps, pumping units,
field gathering systems, tank and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, taping, tubing and rods, surface leases,
rights of way, easements and servitudes, and all additions, substitutions,
replacements for, fixtures and attachments to any and all of the foregoing owned
directly or indirectly by the Loan Parties.

 

“Operating Lease” means an operating lease determined in accordance with GAAP.

 

“Orders” shall mean, collectively, the Interim Order and the Final Order.

 

20

--------------------------------------------------------------------------------


 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; for any limited
liability company, the certificate of formation or organization, the limited
liability company agreement, regulations or operating agreement, initial
resolution of members and all other documents, filings and instruments necessary
to create and constitute such company; and for any limited partnership, the
certificate of formation or organization and the agreement of limited
partnership, in each case, as amended from time to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
enforcement or registration of, or otherwise with respect to, any Loan Documents
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 3.7).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning specified in Section 11.8(h).

 

“Participant Register” has the meaning specified in Section 11.8(h).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Holder” means (a) Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002, as
amended on April 22, 2010 (a trust for which Timothy M. Marquez and Bernadette
B. Marquez serve as Trustees), and any entity of which any such Person owns,
directly or indirectly, and exercises voting power with respect to, 80% or more
of the capital stock, partnership or membership interests or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of (i) the board of directors of such entity, if such entity is
a

 

21

--------------------------------------------------------------------------------


 

corporation, (ii) the board of directors of its general partner, if such entity
is a limited partnership or (iii) the board or committee of such entity serving
a function comparable to that to the board of directors of a corporation, if
such entity is neither a corporation nor limited partnership, (b) any employee
stock option plan of Denver Parent or its Subsidiaries and (c) any member of
management of Denver Parent or its Subsidiaries.

 

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Section 8.1(b), (B) Liens securing the Existing Debt and (C) non-consensual
Liens permitted by Section 8.1 to the extent arising by operation of law.

 

“Permitted Prior Liens” shall mean, collectively, Liens permitted by the 2019
First Lien Notes Indenture and 2019 Second Lien Notes Indenture (to the extent
any such permitted Liens were, as of the Petition Date, valid, binding,
enforceable, properly perfected, non-avoidable and senior in priority to the
Liens securing the obligations under the 2019 First Lien Notes Indenture and
2019 Second Lien Notes Indenture as of the Petition Date).

 

“Permitted Variance” has the meaning specified in Section 8.12(b).

 

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, limited liability partnership, joint venture, entity
or Governmental Authority.

 

“Petition Date” shall have the meaning assigned to such term in the introductory
paragraphs of this Agreement.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, which the Company, any of its
Subsidiaries, or ERISA Affiliates sponsors or maintains.

 

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

 

“Pre-Petition Debt” mean, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.

 

“Pre-Petition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any
(i) Pre-Petition Debt, (ii) “critical vendor payments” or (iii) reclamation
claims or other pre-petition claims against any Debtor.

 

“Prime Rate” shall mean as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal (Eastern Edition), or if The
Wall Street Journal ceases to quote such rate, a similar rate quoted by a
national publication chosen by the Administrative Agent in its reasonable
discretion. If The Wall Street Journal (or similar publication) is not published
on a date for which the Prime Rate must be determined, the Prime Rate shall be
the prime rate published on the nearest-preceding date.

 

22

--------------------------------------------------------------------------------


 

“Primed Liens” has the meaning specified in Section 2.16(a).

 

“Priming Liens” has the meaning specified in Section 2.16(a).

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas, and all activities and operations incidental thereto, including all general
and administrative activities, and the leasing, operation or ownership of any
office buildings or other real property related to such business.

 

“Professional Fees” shall have the meaning given to such term in the definition
of “Carve-Out.”

 

“Professional Persons” shall have the meaning given to such term in the
definition of “Carve-Out.”

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

 

“PV-10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company’s and its
Restricted Subsidiaries’ Oil and Gas Properties as set forth in the most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c), utilizing a 10%
discount rate.

 

“Real Property” shall mean, individually as the context requires, the real
property (other than as set forth in the proviso below) that is owned or leased
by any Loan Party, including, but not limited to the Oil and Gas Properties, and
the surface, hydrocarbon and other mineral rights, interests and oil and gas
leases associated with the properties described on Schedule 1.1(c), and “Real
Property” shall mean, collectively, as the context requires, all of the
foregoing; provided, however, “Real Property” shall not include (i) Excluded
Assets, (ii) any asset that shall have been released, pursuant to Section 10.13
from the Liens created in connection with this Agreement, or (iii) any
“building” or “mobile home” (other than any “building” comprising part of the
real property referred to on Schedule 4.1) each as defined in Regulation H as
promulgated by the Federal Reserve Board under the Flood Laws.

 

“Real Property Lease” shall mean, any Hydrocarbon Interest and any other lease,
license, letting, concession, occupancy agreement, sublease, farm-in, farm-out,
joint operating agreement, easement or right of way to which such Person is a
party and is granted a possessory interest in or a right to use or occupy all or
any portion of the surface or the subsurface of the Real Property (including,
without limitation, the right to extract minerals, oil, natural gas and other
hydrocarbons and their constituents from any portion of Real Property not owned
in fee by such Person) and every amendment or modification thereof, including
with respect to the Loan Parties, without limitation, the leases with respect to
Real Property and any contractual obligation with respect to any of the
foregoing.

 

23

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Restricted Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

 

“Register” has the meaning specified in Section 11.8(g).

 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

 

“Remedies Notice Period” has the meaning specified in Section 9.2(b).

 

“Removal Effective Date” has the meaning specified in Section 10.9(b).

 

“Reorganization Plan” means a plan of reorganization in any or all of the Cases
of the Debtors.

 

“Replacement Lender” has the meaning specified in Section 3.7.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Credits” has the meaning specified in Section 8.10.

 

“Required Lenders” means, at any time, (a) for so long as the Initial Lenders
hold more than 50% of the sum of the aggregate outstanding Loans and undrawn
Aggregate Commitments, the Initial Lenders and (b) to the extent that clause
(a) is inapplicable, Lenders holding more than 50% of the sum of the aggregate
outstanding Loans and undrawn Aggregate Commitments at such time, provided,
however, that the Aggregate Commitment and the principal amount of the Loans of
the Defaulting Lenders shall be excluded from the determination of Required
Lenders under this clause (b).

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Report” means the Initial Reserve Report, and the subsequent report
delivered pursuant to Section 7.2(c), each of which shall be a report, in form,
scope and content reasonably acceptable to the Required Lenders, covering proved
developed and proved undeveloped Oil and Gas reserves attributable to the
Company’s and its Restricted Subsidiaries’ Oil and Gas Properties and setting
forth with respect thereto, (a) the total quantity of Proved Reserves (including
developed and proved undeveloped Oil and Gas reserves (separately classified as
to producing, shut in, behind pipe, and undeveloped)), (b) the estimated future
net

 

24

--------------------------------------------------------------------------------


 

revenues and cumulative estimated future net revenues and (c) the present
discounted value of future net revenues, in each case determined in accordance
with SEC rules and regulations.

 

“Resignation Effective Date” has the meaning specified in Section 10.9(a).

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, general counsel, vice president,
secretary, assistant secretary or treasurer of the Person; provided, however,
that with respect to financial matters, “Responsible Officer” shall be limited
to the chief executive officer, chief financial officer or treasurer of such
Person.

 

“Restricted Payments” has the meaning specified in Section 8.9.

 

“Restricted Subsidiary” means any Subsidiary of the Company. For the avoidance
of doubt, the Company is not permitted to designate any Subsidiary as an
“unrestricted subsidiary” under any circumstances.

 

“Restructuring Line Items” means the “Non-operating and Restructuring Expense”
line item in the Cash Flow Forecast which shall comprise the following line
items:

 

(i)            “Interest under the 2019 First Lien Notes”;

 

(ii)           “Interest under the DIP Facility”; and

 

(iii)          Professional Fees.

 

“Restructuring Support Agreement” shall mean that certain restructuring support
agreement dated March 17, 2016 among the Company, the other Debtors party
thereto and the noteholders party thereto.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury, (b) any Person located, organized or resident in a
Sanctioned Country, (c) any Person owned 50% or more or controlled by any Person
or Persons as described in (a) or (b), or (d) any Person otherwise the subject
of Sanctions.

 

“Sanctions” means economic or financial sanctions, trade embargoes, or
restrictive measures imposed, administered or enforced from time to time by the
U.S. government, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State.

 

25

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement dated as of the date hereof
executed by the Loan Parties pledging to the Administrative Agent for benefit of
the Secured Parties all of the Property of the Loan Parties, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof (including, in the case of any
Restricted Subsidiary required to execute the Security Agreement pursuant to
Section 7.12, by execution and delivery of a joinder thereto in the form of
Annex 2 thereto).

 

“Security Documents” means the Security Agreement and related financing
statements as same may be amended from time to time and any and all other
instruments or agreements now or hereafter executed in connection with or as
security for the payment of the Indebtedness.

 

“Security Termination Date” means the date on which all Commitments have
terminated or expired and all Obligations have been paid in full in cash.

 

“SLC” means the California State Lands Commission.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company.

 

“Superpriority Claims” has the meaning specified in Section 2.16(a).

 

“Surety Bonds” has the meaning specified in Section 6.32.

 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety or appeal bonds (including
the Surety Bonds), performance bonds (including plugging and abandonment bonds)
and similar instruments.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross margin or capital
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or maintains a lending office or conducts business (other than solely by reason
of the transactions evidenced hereby or taking any action contemplated by the
Loan Documents).

 

26

--------------------------------------------------------------------------------


 

“Termination Date” means the earliest of (a) the Maturity Date, (b) 45 days
after the Petition Date (or such later date as the Lenders may reasonably agree
if the Final Order has not been entered prior to such date), (c) the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code and which for
purposes hereof shall be no later than the “effective date” thereof) of a plan
of reorganization filed in the Cases that is confirmed pursuant to an order
entered by the Bankruptcy Court, (d) the Security Termination Date and (e) the
date on which the Commitments have been terminated or all or any portion of the
Loans have been declared or become due and payable as provided in Section 9.2.

 

“Test Date” has the meaning specified in Section 8.12.

 

“TexCal GP” means TexCal Energy (GP) LLC, a Delaware limited liability company.

 

“TexCal LP” means TexCal Energy (LP) LLC, a Delaware limited liability company.

 

“TexCal STX” means TexCal Energy South Texas L.P., a Texas limited partnership.

 

“Ticking Fee” has the meaning specified in Section 2.8.

 

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

 

“Unaudited Financial Statements” means the Company’s consolidated financial
statements as of and for the nine months ended September 30, 2015.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.1(g)(ii)(B)(3).

 

“United States” and “U.S.” each means the United States of America.

 

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

27

--------------------------------------------------------------------------------


 

Section 1.2            Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such Loan Document:  (a) The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms.  Unless otherwise specified
or the context clearly requires otherwise, the words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement; and, subsection, Section, Schedule and
Exhibit references are to this Agreement.  The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.  The term “including” is not limiting and
means “including without limitation.” The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.  The
recitals, captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement. 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.” (c) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and any Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
supplements, restatements, amendments and restatements, renewals, substitutions,
replacements, assumptions and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document, and (ii) references to any law, statute or regulation, are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing or interpreting
the statute or regulation.  (d) This Agreement and other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.  This Agreement and
the other Loan Documents are the result of negotiations among and have been
reviewed by counsel to the Administrative Agent, the Company and the other
parties, and are the products of all parties.  Accordingly, they shall not be
construed against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.  The terms
“Lender” and “Administrative Agent” include their respective successors.

 

Section 1.3            Accounting Principles.  (a)  Unless the context otherwise
clearly requires or as otherwise modified in this Agreement, including
Section 11.22, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied.  References to
“consolidated”, when it precedes any accounting term, means such term as it
would apply to the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP; provided, however, that for all purposes of
this Agreement, Indebtedness shall be valued or measured at face value
regardless of whether GAAP would allow Indebtedness to be valued or measured at
fair value or some other value.

 

(b)     References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of the Company.

 

28

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDIT

 

Section 2.1            Amounts and Terms of the Commitments.  (a)  Each Lender
severally agrees, on the terms and conditions set forth herein, to make term
loans to the Company at any time and from time to time (but not more than four
times) on any Business Day during the period from the entry of the Final Order
by the Bankruptcy Court to the Availability Termination Date (together with any
conversions or continuations thereof, “Loans”), so long as, as of the time at
which the requested Loan is to be made and after giving effect to such
Loan (x) the outstanding principal amount of the Loans to be made by such Lender
does not exceed such Lender’s Commitment in effect immediately prior to the
making of such Loan and (y) the aggregate principal amount of the Loans does not
exceed the Aggregate Commitments. A Lender’s Commitment shall be terminated in
an amount equal to the amount of the Loan to be made by such Lender after giving
effect to the making of such Loan. Any amount borrowed under this Section 2.1
and subsequently repaid or prepaid may not be reborrowed.

 

(b)     If requested by any Lender, the obligation of the Company to repay to
such Lender the aggregate amount of all Loans made by such Lender, together with
interest accruing in connection therewith, shall be evidenced by a single Note
made by the Company payable to the order of such Lender in a principal amount
equal to such Lender’s Commitment (which Note shall be replaced by the Company,
upon request of such Lender, to reflect any increase in such Lender’s Commitment
pursuant to the terms of this Agreement).  The amount of principal owing on any
Lender’s Note at any given time shall be the aggregate amount of all Loans
theretofore made by such Lender minus all payments of principal theretofore
received by such Lender on such Note.  Interest on each Note shall accrue and be
due and payable as provided herein.

 

Section 2.2            Procedure for Borrowing .  (a)  Each Borrowing of Loans
shall be made (x) on a pro rata basis by the Lenders in accordance with their
respective Commitments and (y) upon the Company’s irrevocable written notice
delivered concurrently to the Administrative Agent and the Lenders in the form
of a Notice of Borrowing duly completed which notice must be received by the
Administrative Agent prior to 11:00 a.m. (New York, NY time) seven Business Days
prior to the requested Borrowing Date, provided that the Company may not make
more than four (4) Borrowings in the aggregate for the term of this Agreement
and each Borrowing shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof.

 

(b)     Each Notice of Borrowing shall specify (i) the aggregate amount of the
Borrowing, provided that each Borrowing shall not exceed $10,000,000 in the
aggregate; (ii) the requested Borrowing Date, which shall be a Business Day;
(iii)  the Interest Rate Type of Loans comprising the Borrowing; and (iv) for
LIBO Rate Loans the duration of the Interest Period applicable to such Loans. 
If the Notice of Borrowing fails to specify the duration of the Interest Period
for any Borrowing comprised of LIBO Rate Loans, such Interest Period shall be
one month.

 

29

--------------------------------------------------------------------------------


 

(c)     The number of tranches outstanding of LIBO Rate Loans, whether under a
Borrowing, conversion or continuation, shall not exceed four (4) at any one
time.

 

(d)     The Administrative Agent will promptly notify each Lender of its receipt
of any Notice of Borrowing and of the amount of such Lender’s pro rata share of
that Borrowing.

 

(e)     Provided the applicable conditions in Article V are met, each Lender
will make each Loan to be made by it hereunder to the Administrative Agent for
the account of the Company at the Agent’s Payment Office on the Borrowing Date
requested by the Company by (i) 2:00 p.m. (New York, NY time), in the case of
LIBO Rate Loans; and (ii) 2:00 p.m. (New York, NY time), in the case of Base
Rate Loans, in either case, in funds immediately available to the Administrative
Agent.  The proceeds of all such Loans so received by the Administrative Agent
will then be made available to the Company by the Administrative Agent by wire
transfer to the account(s) specified by the Company in the related Notice of
Borrowing.

 

Section 2.3            Conversion and Continuation Elections.

 

(a)           Prior to the Termination Date, the Company may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.3(b),
(i) elect, as of any Business Day in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period in the case of LIBO Rate Loans, to
convert any such Loans into Loans of any other Interest Rate Type; or (ii) elect
as of the last day of the applicable Interest Period, to continue any Loans
having Interest Periods expiring on such day.

 

(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 1:00 p.m. (New York, NY
time) at least (i) three Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as LIBO Rate Loans; and
(ii) one Business Day in advance of the Conversion/Continuation Date, if the
Loans are to be converted into Base Rate Loans, specifying:  (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Loans to be converted
or continued; (C) the Interest Rate Type of Loans resulting from the proposed
conversion or continuation; and (D) other than in the case of conversions into
Base Rate Loans, the duration of the requested Interest Period.

 

(c)           If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective

 

30

--------------------------------------------------------------------------------


 

Lender’s ratable share of outstanding principal amounts of the Loans with
respect to which the notice was given.

 

Section 2.4            Termination or Reduction of Commitments.  (a) Subject to
Section 3.4, the Company may, upon not less than three Business Days’ prior
notice to the Administrative Agent, permanently terminate or reduce the
Aggregate Commitment (in whole or in part) by an amount that is an integral
multiple of $1,000,000 or not less than $2,500,000 (unless in the amount of the
remaining Commitment).  Once reduced in accordance with this Section 2.4, the
Aggregate Commitment may not be increased.  Any reduction of the Aggregate
Commitment shall be applied to the respective Commitment of each Lender on a pro
rata basis.  All accrued Ticking Fees to, but not including, the effective date
of any reduction or termination of the Aggregate Commitment, shall be paid on
the effective date of such reduction or termination.

 

(b)           Unless previously terminated pursuant to this Agreement, all
undrawn Commitments then outstanding shall terminate immediately and without any
further action on the earliest to occur (as applicable) of (i) 5:00 p.m., New
York City time, on the Availability Termination Date, (ii) the Termination Date
and (iii) the date of the fourth borrowing of Loans hereunder.

 

Section 2.5            Optional Prepayments.  Subject to Section 3.4, the
Company may, at any time or from time to time,

 

(a)     prepay Base Rate Loans upon same-day irrevocable notice to the
Administrative Agent, ratably as to each Lender, in whole or in part, in
aggregate minimum principal amounts of $2,500,000 or integral multiples of
$1,000,000; and

 

(b)     prepay LIBO Rate Loans upon irrevocable notice to the Administrative
Agent not less than three (3) Business Days, ratably as to each Lender, in whole
or in part, in aggregate minimum principal amounts of $2,500,000 or integral
multiples of $1,000,000 plus all interest and expenses then outstanding on such
LIBO Rate Loans.

 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

 

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s pro rata share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.4.

 

Section 2.6            Mandatory Prepayments.

 

(a)     If any Indebtedness shall be incurred by the Company, any Guarantor or
any of their Subsidiaries (excluding any Indebtedness incurred in accordance
with Section 8.5), then not later than the next Business Day following such
incurrence, the Loans shall be prepaid by an amount equal to the amount of the
Net Cash Proceeds of such incurrence.

 

31

--------------------------------------------------------------------------------


 

(b)     If on any date following the date of the Final Order, the Company, any
Guarantor or any of their Subsidiaries shall receive Net Cash Proceeds from any
Disposition or Recovery Event then, not later than the fifth Business Day
following the receipt by the Company or such Subsidiary of such Net Cash
Proceeds, the Loans shall be prepaid by an amount equal to the amount of such
Net Cash Proceeds; provided that (x) no prepayment shall be required pursuant to
this Section 2.6(b) with respect to Net Cash Proceeds received on account of an
Asset Sale or Recovery Event not exceeding $500,000 in a single transaction or
related series of transactions so long as the Net Cash Proceeds received on
account of all Asset Sales and/or Recovery Events does not exceed  $2,500,000 in
the aggregate for the term of this Agreement (and only such excess shall be
required to be prepaid) and (y) if there are no Loans outstanding at the time of
receipt of such Net Cash Proceeds, the Company shall be permitted to retain such
Net Cash Proceeds and such retained Net Cash Proceeds shall not count towards
the limitation set forth in the foregoing clause (x).

 

(c)     Notwithstanding subclause (b) above and only if the aggregate principal
amount of Loans outstanding at such time shall be less than $10,000,000 at such
time, the Company, such Guarantor or such Subsidiary shall be permitted to apply
Net Cash Proceeds from any Recovery Event to the acquisition or repair of assets
useful in the business of, or otherwise reinvest in, the Company and its
Restricted Subsidiaries, provided that (x) the Company shall notify the
Administrative Agent of its intention to do so not later than the fifth Business
Day following the receipt by the Company or such Subsidiary of such Net Cash
Proceeds and (y) such Net Cash Proceeds shall be reinvested or applied by no
later than the Termination Date.

 

Section 2.7            Repayment.

 

(a)     Principal.  The Company shall repay to the Administrative Agent for the
benefit of the Lenders the outstanding principal balance of the Loans (and the
outstanding principal of the Loans shall be due and payable) on the Termination
Date.

 

(b)     Interest.  (i)  Each Loan shall bear interest on the principal amount
thereof from the applicable Borrowing Date or date of conversion or continuation
pursuant to Section 2.3, as the case may be, at a rate per annum equal to (A) in
the case of LIBO Rate Loans, the LIBO Rate plus the Applicable Margin and (B) 
in the case of Base Rate Loans, the Alternate Base Rate plus the Applicable
Margin.

 

(ii)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date applicable to such Loan. Interest shall also be paid on the date of
any prepayment of Loans under Sections 2.5 or 2.6 for the portion of the Loans
so prepaid and upon payment (including prepayment) in full thereof and, during
the existence of any Event of Default, interest shall be paid on demand of the
Administrative Agent.

 

(iii)          Notwithstanding paragraph (i) of this Section 2.7(b), while any
Event of Default exists or after acceleration, the Company shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on any amount payable by the Company  hereunder, at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the rate otherwise
applicable plus two percent (2%) (“Default Rate”), which interest shall be paid
on demand of the Administrative Agent.

 

32

--------------------------------------------------------------------------------


 

Section 2.8            Fees.

 

(a)     Upfront Fee.  The Company shall pay to the Administrative Agent for the
ratable account of the Lenders an upfront fee (which may be structured as
original issue discount) equal to 1.00% of the Aggregate Commitment on the
Effective Date, which fee shall be earned, due and payable on the date of the
Final Order.

 

(b)     Ticking Fee.  The Company shall pay to the Administrative Agent for the
account of the Lenders a ticking fee (the “Ticking Fee”) which shall accrue at a
rate per annum equal to 1.00% of the actual daily undrawn portion of the
Aggregate Commitment.  Such Ticking Fee shall accrue from the date of the Final
Order to the Termination Date and shall be due and payable monthly in arrears on
the first Business Day of each immediately succeeding month subsequent to the
date of the Final Order through the date on which the Aggregate Commitments
shall have been terminated or reduced to $0 (with the final payment to be made
on such date); provided, however, that in connection with any reduction or
termination of the Aggregate Commitment under Section 2.4, the accrued Ticking
Fee calculated for the period ending on such date shall also be paid on the date
of such reduction or termination, with the following monthly payment being
calculated on the basis of the period from such reduction or termination date to
such monthly payment date.  The Ticking Fee provided in this Section 2.8(b)
shall accrue at all times after the date of the Final Order, up to the
Termination Date including at any time during which one or more conditions in
Article V are not met.

 

(c)     Funding Fee. The Company shall pay to the Administrative Agent for the
ratable account of the Lenders a funding fee (the “Funding Fee”) in an amount
equal to 1.00% of the principal amount of each Borrowing, such Funding Fee to be
earned, due and payable on the applicable Borrowing Date.

 

(d)     Backstop Fee.      The Company agrees to pay to each Initial Lender a
non-refundable commitment fee equal to such Initial Lender’s pro rata share
(based on each Initial Lender’s Commitment on the Effective Date) of

 

(i)      10.00% of the new common stock to be issued by the Company or its
reorganized or successor company upon its emergence from the Case pursuant to
the Plan (as defined in the Restructuring Agreement)(such fee, the “Equity
Backstop Fee”), which Equity Backstop Fee shall be fully earned on the entry of
the Interim Order and due and payable on the substantial date of consummation of
the Plan (as defined in the Restructuring Agreement)(such date, the “Plan
Consummation Date”) or

 

(ii)     if the Restructuring Support Agreement terminates without the Plan
Consummation Date having occurred, 5.00% of the aggregate principal amount of
Loans that have been funded (such fee, the “Cash Backstop Fee”), which Cash
Backstop Fee shall be fully earned on the date of termination of the
Restructuring Support Agreement (the “RSA Termination Date”) and due and payable
in cash on the later to occur of (x) the Termination Date and (y) the RSA
Termination Date.

 

33

--------------------------------------------------------------------------------


 

(e)     Other Fees.  In addition to all other amounts due to the Administrative
Agent under the Loan Documents, the Company will pay fees (and expenses) to the
Administrative Agent in accordance with the Agent Fee Letter.

 

Section 2.9            Computation of Fees and Interest.  (a)  All computations
of interest for Base Rate Loans when the Alternate Base Rate is based on the
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365 day
year).  Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to but not including the
last day thereof.

 

(b)     Each determination of an interest rate by the Administrative Agent shall
be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

 

Section 2.10          Payments by the Company; Borrowings Pro Rata.  (a)  All
payments to be made by the Company shall be made without setoff, recoupment or
counterclaim.  Except as otherwise expressly provided herein, all payments by
the Company shall be made to the Administrative Agent for the account of the
Lenders at the Agent’s Payment Office, and shall be made in dollars and in
immediately available funds, no later than 1:00 p.m. (New York, NY time) on the
date specified herein.  Except to the extent otherwise expressly provided
herein, (i) each payment by the Company of fees shall be made for the account of
the Lenders ratably in accordance with their Commitments and/or Loans, as
applicable, (ii) each payment of principal of Loans shall be made for the
account of the Lenders ratably based on the outstanding principal amount of such
Loans, and (iii) each payment of interest on Loans shall be made for the account
of the Lenders ratably based on the aggregate amount of interest due and payable
to the Lenders.  The Administrative Agent will promptly distribute to each
Lender its applicable share of such payment in like funds as received.  Any
payment received by the Administrative Agent later than 1:00 p.m. (New York, NY
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)     [Reserved].

 

(c)     Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

(d)     [Reserved].

 

(e)     Except to the extent otherwise expressly provided herein, each Borrowing
hereunder shall be from the Lenders pro rata in accordance with their respective
Commitments.

 

Section 2.11          Funding by Lenders; Presumption by Administrative Agent. 
(a)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender

 

34

--------------------------------------------------------------------------------


 

has made such share available on such date in accordance with Section 2.1 and
may (but shall not be so required), in reliance upon such assumption, make
available to the Company a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Company severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans.  If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)     Payments by Company; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may (but shall not be so required), in reliance
upon such assumption, distribute to the Lenders, the amount due.  In such event,
if the Company has not in fact made such payment, then each of the Lenders,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(c)     The existence of a Defaulting Lender or the failure of any Lender to
make any Loan on any Borrowing Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing Date.

 

Section 2.12          Sharing of Payments, etc..  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount

 

35

--------------------------------------------------------------------------------


 

of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(a)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b)     the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.8) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments.

 

Section 2.13          [Reserved]

 

Section 2.14          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)     to the extent unpaid, (i) the Ticking Fee set forth in
Section 2.8(b) shall cease to accrue solely with respect to the portion of the
undrawn Commitment of such Defaulting Lender; and

 

(b)     the Commitment of such Defaulting Lender and outstanding principal
amount of such Defaulting Lender’s Loans shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 11.1), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders, or which is referred to in
Section 11.1(a), (b) and (c) shall require the consent of such Defaulting
Lender.

 

Section 2.15          Setoff.

 

Subject to the Orders and Section 9.2, upon the occurrence and during the
continuance of any Event of Default, each Lender and their Affiliates shall,
with the consent of the Required Lenders, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
any and all balances, credits, deposits, accounts or moneys

 

36

--------------------------------------------------------------------------------


 

of the Company then or thereafter maintained with such Secured Party; provided
that, any such appropriation and application shall be subject to the provisions
of Section 2.12.  Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such appropriation and application made by such
Person or its Affiliates; provided that, the failure to give such notice shall
not affect the validity of such setoff and application; provided further that in
the event that any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.10 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Secured Party under this Section 2.15 are in addition to
other rights and remedies (including other rights of setoff under law or
otherwise) which such Secured Party may have.

 

Section 2.16    Priority and Liens.

 

(a)     Each of the Loan Parties hereby covenants and agrees that upon the entry
of an Interim Order (and when applicable, the Final Order) its obligations
hereunder and under the Loan Documents, including all Loans, the obligations of
each Guarantor in respect of its guarantee of all of the foregoing, shall, at
all times: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled
to superpriority administrative expense claim status in the Case of such Loan
Party (the “Superpriority Claims”); (ii) pursuant to Section 364(c)(2) of the
Bankruptcy Code, be secured by a valid, binding, continuing, enforceable
perfected first priority security interest and Lien on the Collateral of each
Loan Party (A) to the extent such Collateral is not subject to valid, perfected
and non-avoidable Liens as of the Petition Date and (B) excluding claims and
causes of action under sections 502(d), 544, 545, 547, 548 and 550 of the
Bankruptcy Code (collectively “Avoidance Actions”) (it being understood and
agreed that notwithstanding such exclusion of Avoidance Actions, upon entry of
the Final Order, to the extent approved by the Bankruptcy Court, such Lien shall
attach to any proceeds of Avoidance Actions); (iii) except as otherwise provided
in the immediately following clause (iv), pursuant to Section 364(c)(3) of the
Bankruptcy Code, be secured by a valid, binding, continuing, enforceable junior
perfected security interest and Lien on the Collateral of each Loan Party to the
extent that such Collateral is subject to valid, perfected and unavoidable Liens
in favor of third parties that were in existence immediately prior to the
Petition Date, or to valid and unavoidable Liens in favor of third parties that
were in existence immediately prior to the Petition Date that were perfected
subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy
Code (other than the existing Liens that secure obligations of the applicable
Loan Party under the Existing Debt, which existing Liens will be primed by the
Liens described in clause (iv) below), subject as to priority to such Liens in
favor of such third parties; and (iv) pursuant to Section 364(d)(1) of the
Bankruptcy Code, be secured by a valid, binding, continuing, enforceable
perfected first priority priming security interest and Lien on the Collateral of
each Loan Party (the “Priming Liens”) to the extent that such Collateral is
subject to existing Liens that secure the obligations of the applicable Loan
Party under the Existing Debt (collectively, the “Primed Liens”), all of which
Primed Liens shall be primed by and made subject and subordinate to the
perfected first priority senior Liens to be granted to the Administrative Agent,
which senior priming Liens in favor of the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent shall also prime any Liens granted after the commencement
of the Cases to provide adequate protection Liens in respect of any of the
Primed Liens ((i) through (iv) above, subject in each case to the Carve-Out and
as set forth in the Orders).

 

(b)     (i)            Each Loan Party hereby confirms and acknowledges that,
pursuant to the Interim Order (and, when entered, the Final Order) (x) the Liens
in favor of the Administrative Agent on behalf of and for the benefit of the
Secured Parties in all of such Loan Party’s Unencumbered Property and
Prepetition Collateral (as each term is defined in the Interim Order), which
includes, without limitation, all of such Loan Party’s Real Property, shall be
created and perfected without the recordation or filing in any land records or
filing offices of any Mortgage, assignment or similar instrument and (y) without
limiting the foregoing clause (x), subject to Section 2.16(d) below, to secure
the full and timely payment and performance of the Obligations, each Loan Party
hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the
Administrative Agent, for the ratable benefit of the Secured Parties, the
Mortgaged Property, TO HAVE AND TO HOLD by the Administrative Agent, and such
Loan Party does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to such property, assets and interests unto the
Administrative Agent.

 

(ii)      Notwithstanding that, by the terms of the various Security Documents
and the Orders, the Company has assigned to the Administrative Agent all of the
Net Proceeds of Production accruing to the Mortgaged Properties covered thereby,
so long as no Event of Default has occurred and is continuing, the
Administrative Agent, on behalf of the Secured Parties, grants each of the
Company and its Subsidiaries a revocable license to continue to receive from the
purchasers of production all such Net Proceeds of Production, subject, however,
to the Liens created under the Security Documents and the Orders, which Liens
are hereby affirmed and ratified.  During the continuance of an Event of
Default, this license shall be revocable in the sole discretion of the Required
Lenders who shall direct the Administrative Agent accordingly, by notice to the
Company, and the Administrative Agent may exercise all rights and remedies
granted under the Security Documents and the Orders, including the right to
obtain possession of all Net Proceeds of Production then held by the Loan
Parties or to receive directly from the purchasers of production all other Net
Proceeds of Production.  In no case shall any failure, whether purposeful or
inadvertent, by the Administrative Agent to collect directly any such Net
Proceeds of Production constitute in any way a waiver, remission or release of
any of its rights under the Security Documents, nor shall any release of any Net
Proceeds of Production by the Administrative Agent to the Loan Parties
constitute a waiver, remission, or release of any other Net Proceeds of
Production or of any rights of the Administrative Agent to collect other Net
Proceeds of Production thereafter.

 

(c)     All of the Liens described in this Section 2.16 shall be effective and
perfected upon entry of the Interim Order without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the Interim Order.

 

38

--------------------------------------------------------------------------------


 

(d)               Notwithstanding anything to the contrary herein, except as set
forth in the Orders, in no event shall the Collateral include (A) if and to the
extent invoked pursuant to the Orders, proceeds in an amount equal to the
Carve-Out (provided that Collateral shall include residual interest in the
Carve-Out), (B)(i) any General Intangibles (as defined in the UCC in effect in
the State of New York) or other rights arising under any contracts, instruments,
licenses or other documents to the extent the grant, assignment, transfer,
creation, attachment, perfection or enforcement of a security interest would
(x) constitute a violation of a valid and enforceable restriction in favor of a
third party on such grant, assignment, transfer, creation, attachment,
perfection or enforcement, unless and until any required consents shall have
been obtained or (y) give any other party to such contract, instrument, license
or other document a valid and enforceable right to terminate its obligations
thereunder or to take any other default remedy thereunder; provided, that in any
event any money or other amounts due or to become due under any such General
Intangible, contract, agreement, instrument or license shall not be Excluded
Assets (as defined below) and (ii) any property to the extent that the Loan
Parties are prohibited from granting a security interest in, pledge of, or lien
upon any such property by reason of (x) an existing and enforceable negative
pledge provision to the extent such provision does not violate the terms of this
Agreement or (y) applicable law or regulation to which such Grantors are
subject, except (in the case of either of the foregoing clauses (ii)(x) and
(ii)(y)) to the extent such restriction, termination right or prohibition is
rendered unenforceable or ineffective under Sections 9-406, 9-407, 9-408 or
9-409 of the UCC or other applicable law (including the Bankruptcy Code or any
order of the Bankruptcy Court entered in connection with the Cases), (C) any
vehicles covered by a certificate of title law of any state and (D) Avoidance
Actions (but including, subject only to the entry of the Final Order, proceeds
thereof) (the items referred to in clauses (A) through (D) above being
collectively referred to as the “Excluded Assets”); provided that any proceeds
of Excluded Assets (that do not otherwise constitute Excluded Assets) shall be
Collateral.

 

(e)                Each of the Loan Parties agrees that (i) its obligations
under the Loan Documents shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each of the Loan Parties, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(ii) the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Orders and the Liens granted to the Administrative Agent and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.

 

Section 2.17                             Payment of Obligations.

 

(a)               Subject to Section 9.2, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Loan Parties under
this Agreement or any of the other Loan Documents, the Administrative Agent and
the Lenders shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court.

 

(b)               Each Loan Party agrees that to the extent that the Obligations
hereunder have not been satisfied in full in cash (other than contingent
indemnity or expense reimbursement obligations that are cash collateralized)
(i) its Obligations arising hereunder shall not be discharged by the entry of
any order of the Bankruptcy Court, including but not

 

39

--------------------------------------------------------------------------------


 

limited to an order confirming any chapter 11 plan or plans filed in any or all
of the Cases and (ii) the Superpriority Claims granted to the Administrative
Agent and the Lenders pursuant to the Orders and described in Section 2.16 and
the Liens granted to Administrative Agent pursuant to the Orders and described
in Section 2.16  shall not be affected in any manner by the entry of any order
of the Bankruptcy Court confirming any such plan.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.1                                    Taxes.  (a) Defined Terms.  For
purposes of this Section 3.1, the term “applicable law” includes FATCA.

 

(b)               Payments Free of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Company.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)               Indemnification by the Company.  The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the

 

40

--------------------------------------------------------------------------------


 

obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.8(h) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                 Evidence of Payments.  As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.1, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies

 

41

--------------------------------------------------------------------------------


 

of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable); or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such

 

42

--------------------------------------------------------------------------------


 

Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

Section 3.2                                    Illegality.  (a)  If any Lender
determines that any Change in Law, has made it unlawful, or that any central
bank or other Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make LIBO Rate Loans, then, on notice
thereof by the Lender to the Company through the Administrative Agent, any
obligation of that Lender to make LIBO Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist.

 

(b)               If a Lender determines that it is unlawful to maintain any
LIBO Rate Loan, the Company shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Administrative Agent), prepay in
full such LIBO Rate Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 3.4, either on the
last day of the Interest Period thereof, if the Lender may lawfully continue to
maintain such LIBO Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such LIBO Rate Loan.  If the Company is required
to so prepay any LIBO Rate Loan, then concurrently with such prepayment, the
Company shall borrow from the affected Lender, in the amount of such repayment,
a Base Rate Loan.

 

43

--------------------------------------------------------------------------------


 

(c)                If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

 

(d)               Before giving any notice to the Administrative Agent under
this Section 3.2, the affected Lender shall designate a different Lending Office
with respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

Section 3.3                                    Increased Costs and Reduction of
Return.  (a)  If any Lender determines that, due to either (i) any Change in Law
(other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the LIBO Rate) or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (including Dodd-Frank/Basel) (whether or not having
the force of law), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any LIBO Rate Loans, then the
Company shall be liable for, and shall from time to time, upon demand (with a
copy of such demand to be sent to the Administrative Agent), pay to such Lender,
additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

(b)               If any Lender shall have determined that (i) the introduction
of any Capital Adequacy Regulation (including Dodd-Frank/Basel), (ii) any change
in any Capital Adequacy Regulation (including Dodd-Frank/Basel), (iii) any
change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof (including Dodd-Frank/Basel), or
(iv) compliance by such Lender (or its Lending Office) or any Affiliate
controlling such Lender with any Capital Adequacy Regulation (including
Dodd-Frank/Basel), affects or would affect the amount of capital required or
expected to be maintained by such Lender or any Affiliate controlling such
Lender and (taking into consideration such Lender’s or such Affiliate’s policies
with respect to capital adequacy or liquidity and such Lender’s desired return
on capital) determines that the amount of such capital is increased as a
consequence of its Commitment, Loans or Obligations under this Agreement, then
the Company shall be liable for, and shall from time to time, upon demand (with
a copy of such demand to be sent to the Administrative Agent), pay to such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

Section 3.4                                    Funding Losses.  The Company
shall reimburse each Lender and hold each Lender harmless from any loss or
expense which the Lender may sustain or incur as a consequence of (a) the
failure of the Company to make on a timely basis any payment of principal of any
LIBO Rate Loan; (b) the failure of the Company to borrow or continue a LIBO Rate
Loan or to convert a Base Rate Loan to a LIBO Rate Loan after the Company has
given (or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation (including by reason of the failure to satisfy any
condition precedent thereto); (c) the failure of the Company to make any
prepayment in accordance with any notice delivered under Section 2.5; (d) the
prepayment (including pursuant to Section 2.6) or other payment (including after
acceleration thereof) of a LIBO Rate Loan on a day that is not the last day of
the relevant

 

44

--------------------------------------------------------------------------------


 

Interest Period; or (e) the automatic conversion under Section 2.3 of any LIBO
Rate Loan to a Base Rate Loan on a day that is not the last day of the relevant
Interest Period; including any such loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain its LIBO Rate Loans or from
fees payable to terminate the deposits from which such funds were obtained (but
excluding any loss of margin).  For purposes of calculating amounts payable by
the Company to the Lenders under this Section 3.4 and under Section 3.3(a), each
LIBO Rate Loan made by a Lender (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR used in determining the LIBO Rate for such LIBO Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan is in
fact so funded.

 

Section 3.5                                    Inability to Determine Rates.  If
the Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan, or that the LIBO Rate
applicable pursuant to Section 2.7(b) for any requested Interest Period with
respect to a proposed LIBO Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, the Administrative Agent will promptly
so notify the Company and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans hereunder shall be suspended until
the Administrative Agent upon the instruction of the Lenders revokes such notice
in writing.  Upon receipt of such notice, the Company may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it.  If the
Company does not revoke such notice, the Lenders shall make, convert or continue
the Loans, as proposed by the Company, in the amount specified in the applicable
notice submitted by the Company, but such Loans shall be made, converted or
continued as Base Rate Loans instead of LIBO Rate Loans.

 

Section 3.6                                    Certificates of Lenders.  Any
Lender claiming reimbursement or compensation under this Article III shall
deliver to the Company (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on the Company in the
absence of manifest error; provided, however, that such Lender shall only be
entitled to collect amounts incurred within 180 days of such notice.

 

Section 3.7                                    Substitution of Lenders.  Upon
(i) the receipt by the Company from any Lender of a claim for compensation under
this Article III) or (ii) a Lender becoming a Defaulting Lender, and, as a
result, the Company elects by written notice to the Administrative Agent to
replace such Lender pursuant to this Section 3.7 (such Lender, an “Affected
Lender”), the Company may:  (a) obtain a replacement bank or financial
institution satisfactory to the Administrative Agent to acquire and assume all
or a ratable part of all of such Affected Lender’s Loans and Commitment (a
“Replacement Lender”); or (b) request one more of the other Lenders to acquire
and assume all or part of such Affected Lender’s Loans and Commitment but none
of the Lenders shall have any obligation to do so.  Any such designation of a
Replacement Lender under clause (a) above shall be subject to the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.  The appointment of a Replacement Lender shall be effectuated by a
Lender Assignment Agreement entered into by such Affected Lender

 

45

--------------------------------------------------------------------------------


 

and such one or more Replacement Lenders (together with any consents for such
assignment required hereunder).

 

Section 3.8                                    Survival.  The agreements and
obligations of the Company in this Article III shall survive the payment of all
other Obligations.

 

ARTICLE IV

 

REAL PROPERTY LEASES

 

Section 4.1                                    Special Rights with Respect to
Real Property Leases.

 

(a)               No Loan Party shall, nor shall it permit any of its
Subsidiaries to, pursuant to Section 365 of the Bankruptcy Code, reject or
otherwise terminate (including, without limitation, as a result of the
expiration of the assumption period provided for in Section 365(d)(4) of the
Bankruptcy Code to the extent applicable) a Real Property Lease, in each case,
without first providing 30 days’ prior written notice to the Administrative
Agent (unless such notice provision is waived by the Administrative Agent (with
the consent of the Required Lenders) during which time the Administrative Agent
shall be permitted to find an acceptable (in the Administrative Agent’s good
faith and reasonable discretion (with the consent of the Required Lenders))
replacement lessee (which may include the Administrative Agent, any Lender or
their respective Affiliates) to whom such lease may be assigned.  If a
prospective assignee is not found within such 30-day notice period, the Loan
Party may proceed to reject such lease If such a prospective assignee is timely
found, the Loan Parties shall (i) not seek to reject such lease, (ii) promptly
withdraw any previously filed rejection motion, (iii) promptly file a motion
seeking expedited relief and a hearing on the earliest court date available for
purposes of assuming such lease and assigning it to such prospective assignee
and (iv) cure any defaults that have occurred and are continuing under such
lease unless the Company and the Administrative Agent (with the consent of the
Required Lenders) agree that any such cure obligation is overly burdensome on
the cash position of the Debtors with such agreement not to be unreasonably
withheld; provided that this Section 4.1(a) shall not apply to Real Property
Leases that are rejected on the effective date of an Acceptable Plan of
Reorganization.  For the avoidance of doubt, it is understood and agreed that on
or prior to the 30th day prior to the Automatic Rejection Date, the Loan Parties
shall have delivered (and hereby agree to deliver) written notice to the
Administrative Agent of each outstanding Real Property Lease that they intend to
reject (including, without limitation, through automatic rejection on the
Automatic Rejection Date, to the extent applicable) from and after the date of
such notice (or, if applicable, notice that the Loan Parties will seek to extend
the Automatic Rejection Date as provided in Section 365(d)(4) of the Bankruptcy
Code); provided that if the Loan Parties fail to deliver any such notice to the
Administrative Agent prior to such date with respect to any such Real Property
Lease (or a notice indicating that no such Real Property Leases shall be
rejected), the Loan Parties shall be deemed, for all purposes hereunder, to have
delivered notice to the Administrative Agent as of such date that it intends to
reject all outstanding Real Property Leases.

 

(b)               If an Event of Default shall have occurred and be continuing,
the Administrative Agent may exercise any Debtor’s rights pursuant to section
365(f) of the

 

46

--------------------------------------------------------------------------------


 

Bankruptcy Code with respect to any Real Property Lease or group of Real
Property Leases and, subject to the Bankruptcy Court’s approval after notice and
hearing, assign any such Real Property Lease in accordance with section 365 of
the Bankruptcy Code notwithstanding any language to the contrary in any of the
applicable lease documents or executory contracts. In connection with the
exercise of such rights, the Administrative Agent may (w) access the leasehold
interests of the Loan Parties in any such Real Property Lease(s) for the
purposes of marketing such property or properties for sale, (x) find an
acceptable (in the Administrative Agent’s good faith and reasonable discretion
(with the consent of the Required Lenders)) replacement lessee (which may
include the Administrative Agent or its designee, any Lender or their respective
Affiliates) to whom a Real Property Lease may be assigned, (y) hold, and manage
all aspects of, an auction or other bidding process to find such reasonably
acceptable replacement lessee, and (z) in connection with any such auction,
agree, on behalf of the Loan Parties and subject to Bankruptcy Court approval,
to a break-up fee or to reimburse fees and expenses of any stalking horse bidder
up to an amount not to exceed 2.50% of the purchase price of such Real Property
Lease and may make any such payments on behalf of such Loan Party and any amount
used by the Administrative Agent to make such payments shall, at the election of
the Administrative Agent, at the written direction of the Required Lenders in
their reasonable discretion and subject to satisfaction of the conditions in
Section 5.2, be deemed a borrowing of Loans hereunder. Upon receipt of notice
that the Administrative Agent elects to exercise its rights under this
Section 4.1(b), the Loan Parties shall promptly file a motion seeking expedited
relief and a hearing on the earliest court date available for purposes of
assuming such Real Property Lease and assigning it to such assignee and cure any
defaults that have occurred and are continuing under such Real Property Lease.
Notwithstanding the foregoing, this Section 4.1(b) shall not apply to Real
Property Leases that are rejected on the effective date of an Acceptable Plan of
Reorganization. Notwithstanding anything to the contrary in this Section 4.1(b),
or any consent or direction of the Required Lenders, in no event shall any Real
Property Lease be assigned to the Administrative Agent without the express
written consent of the Administrative Agent in its sole discretion.

 

(c)                If an Event of Default shall have occurred and be continuing,
the Administrative Agent shall have the right, at the written direction of the
Required Lenders, to direct any Debtor that is a lessee under a Real Property
Lease to assign such Real Property Lease to the Administrative Agent or its
designee, on behalf of the Administrative Agent and the Lenders, as collateral
for the Obligations and to direct such Debtor lessee to assume such Real
Property Lease to the extent assumption is required under the Bankruptcy Code as
a prerequisite to such assignment. Upon receipt of notice that the
Administrative Agent elects to exercise its rights under this Section 4.1(c),
the Loan Parties shall (i) promptly file a motion seeking expedited relief and a
hearing on the earliest court date available for purposes of, if necessary,
assuming such Real Property Lease and assigning it to the Administrative Agent
and (ii) cure any defaults that have occurred and are continuing under such Real
Property Lease. Notwithstanding the foregoing, this Section 4.1(c) shall not
apply to Real Property Leases that are rejected on the effective date of an
Acceptable Plan of Reorganization.  Notwithstanding anything to the contrary in
this Section 4.1(c), or any consent or direction of the Required Lenders, in no
event shall any Real Property Lease be assigned to the Administrative Agent
without the express written consent of the Administrative Agent in its sole
discretion.

 

47

--------------------------------------------------------------------------------


 

(d)               Any order of the Bankruptcy Court approving the assumption
(but not the assignment) of any Real Property Lease shall specifically provide
that the applicable Debtor shall be authorized to assign such Real Property
Lease pursuant to section 365(f) of the Bankruptcy Code subsequent to the date
of such assumption designated by the Administrative Agent.

 

(e)                No Loan Party shall, nor shall it permit any of its
Subsidiaries to, pursuant to section 365 of the Bankruptcy Code, sell or assign
a Real Property Lease without first providing fifteen (15) days’ prior written
notice to the Administrative Agent (unless such notice provision is waived by
the Administrative Agent (with the consent of the Required Lenders)) of any
hearing in the Bankruptcy Court seeking approval of a sale or assignment,  and
the Administrative Agent, on behalf of the Administrative Agent and the Lenders,
shall be permitted to credit bid forgiveness of some or all of the outstanding
Obligations in respect of the DIP Facility (in an amount equal to at least the
consideration offered by any other party in respect of such assignment) as
consideration in exchange for any such Real Property Lease. In connection with
the exercise of any of the Administrative Agent’s rights under Sections
4.1(b) and 4.1(c) to direct or compel a sale or assignment of any Real Property
Lease, the Administrative Agent, on behalf of the Administrative Agent and the
Lenders, shall be permitted to credit bid forgiveness of a portion of the
Indebtedness (in an amount equal to at least the consideration offered by any
other party in respect of such sale or assignment) outstanding under the Loans
in exchange for such Real Property Lease.

 

If any Loan Party is required to cure any monetary default under any Real
Property Lease under this Section 4.1, or otherwise in connection with any
assumption of such Real Property Lease pursuant to section 365 of the Bankruptcy
Code, and such monetary default is not cured within five (5) Business Days of
the receipt by such Loan Party of notice from the Administrative Agent under
Section 4.1(a), (b) or (c) or any other notice from the Administrative Agent
requesting the cure of such monetary default, then the Administrative Agent
(with the consent of the Required Lenders) may, but shall not be obligated to,
cure any such monetary default on behalf of such Loan Party and any such
payments shall, at the election of the Administrative Agent, at the written
direction of the Required Lenders in their reasonable discretion and subject to
satisfaction of the conditions in Section 5.2, be deemed a borrowing of Loans
hereunder.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.1                                    Conditions of the Effective
Date.  The effectiveness of this Agreement and the Commitments are subject to
the condition that on or before the Effective Time the following conditions
precedent shall have been satisfied or waived by each of the Initial Lenders:

 

(a)               Credit Agreement and Related Documents.  The Administrative
Agent and the Initial Lenders shall have received a counterpart of this
Agreement, the Notes (if any), the Guaranty and the Security Documents, in each
case duly executed and delivered by each Loan Party a party thereto;

 

48

--------------------------------------------------------------------------------


 

(b)               Petition Date. The Petition Date shall have occurred, and each
Loan Party shall be a debtor and a debtor-in-possession. All “first day orders”
in the Cases shall be reasonably satisfactory in form and substance to the
Initial Lenders;

 

(c)                Interim Order. Not later than 5 days following the Petition
Date (or such later date as the Lenders may agree), the Administrative Agent and
the Initial Lenders shall have received a signed copy of the Interim Order
authorizing the use of Cash Collateral, containing provisions and granting the
superpriority claims and Liens, adequate protection Liens and other Liens
described under Section 2.16, which Interim Order shall not have been vacated,
reversed, modified, amended or stayed without the consent of the Lenders;

 

(d)               Appointment of Trustee or Examiner. No trustee under Chapter 7
or Chapter 11 of the Bankruptcy Code or examiner with expanded powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code shall have
been appointed in any of the Cases;

 

(e)                Resolutions; Incumbency; Organization Documents.  The
Administrative Agent and the Initial Lenders shall have received (i) resolutions
of the board of directors of the Company and members or the board of directors
or similar governing body of each Guarantor or its general partner, as
applicable, authorizing the transactions contemplated hereby, certified as of
the Effective Date by a Responsible Officer of such Person; (ii) certificates of
a Responsible Officer of the Company and a Responsible Officer of each Guarantor
certifying the names and true signatures of the officers of such Person
authorized to execute, deliver and perform, as applicable, this Agreement, the
Security Documents, the Guaranty, and all other Loan Documents to be delivered
by it hereunder; and (iii) the Organization Documents of each Loan Party as in
effect on the Effective Date, certified by a Responsible Officer of such Person
as of the Effective Date;

 

(f)                 Good Standing.  The Administrative Agent and the Initial
Lenders shall have received good standing certificates for each Loan Party from
its state of incorporation or formation, and evidencing its qualification to do
business in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, in each
case as of a recent date;

 

(g)                Officer’s Certificate. The Administrative Agent and the
Initial Lenders shall have received an officer’s certificate executed by a
Responsible Officer of the Company, dated as of the Effective Date, certifying
as to the matters set forth in paragraphs (n), (t), (u) and (v) of this
Section 5.1.

 

(h)               Payment of Fees.  The Administrative Agent and the Initial
Lenders shall have received evidence of payment by the Company to the
Administrative Agent of all accrued and unpaid fees, costs and expenses payable
thereto or to any Initial Lender pursuant to the Loan Documents or otherwise
required to be paid to the Administrative Agent and the Initial Lenders on or
prior to the Effective Date, in each case to the extent then due and payable on
the Effective Date and, in the case of costs and expenses, an invoice for which
has been received by the Company at least one Business Day before the Effective
Date, including any such costs, fees and expenses arising under or referenced in
Sections 2.8 and 11.4;

 

49

--------------------------------------------------------------------------------


 

(i)                   Budget. The Administrative Agent and the Initial Lenders
shall have received (i) a nine-month budget, in form and substance satisfactory
to the Initial Lenders (the “Budget”) and (ii) a cash flow forecast for the
13-week period ending after the Effective Date dated as of a date not more than
three (3) Business Days prior to the Effective Date and in form and substance
satisfactory to the Initial Lenders (such forecast, the “Initial Cash Flow
Forecast”);

 

(j)                  Derivative Contracts. The Administrative Agent and the
Initial Lenders shall have received reasonably satisfactory evidence of the
termination of certain Derivative Contracts identified to the Lenders prior to
the Effective Date;

 

(k)               Patriot Act. The Administrative Agent and the Initial Lenders
who has requested the same at least five (5) Business Days prior to the
Effective Date shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act, at least two (2) Business Days prior to the Effective Date;

 

(l)                   Other Agreements. The Initial Lenders shall be satisfied
in its reasonable judgment that there shall not occur as a result of, and after
giving effect to, the initial extension of credit hereunder (other than
resulting from the filing of the Cases), a default (or any event which with the
giving of notice or lapse of time or both would be a default) under any of the
Loan Parties’ or their respective Subsidiaries’ material debt instruments and
other material agreements which, (i) in the case of the Loan Parties’ material
debt instruments and other material agreements, would permit the counterparty
thereto to exercise remedies thereunder on a post-petition basis or (ii) in the
case of any other Subsidiary, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(m)           No Litigation. There shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or (to the knowledge of the Loan
Parties) threatened in any court or before any arbitrator or governmental
instrumentality that could reasonably be expected to have a Material Adverse
Effect;

 

(n)               Discharge of Indebtedness. The Indebtedness under that certain
Term Loan and Security Agreement dated June 11, 2015 among the Loan Parties,
Deutsche Bank AG New York Branch, as administrative agent and collateral agent,
and the lenders party thereto, as amended, modified or supplemented prior to the
date hereof, shall have been repaid in full, all guarantees and Liens securing
such facility shall have been terminated and all related agreements shall have
been terminated, and the Lenders shall have received reasonably satisfactory
evidence of each of the foregoing;

 

(o)               [Reserved];

 

(p)               [Reserved];

 

(q)               Filings, Registrations and Recordings.  Except as otherwise
permitted under Section 7.18, each document (including, without limitation, any
UCC financing statement) required by the Security Documents or under law or
reasonably requested by the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a first priority perfected Lien on the Collateral described in any
Security Document to which the Company or any Guarantor is a party, prior and
superior in right to any other Person (other than with respect to Permitted
Liens and subject to the Carve-Out) shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent and the
Lenders in proper form for filing, registration or recordation;

 

(r)                  Approvals.  All government and third party approvals
(including any consents) necessary in connection with continuing operations of
the Company and its Subsidiaries and the transactions contemplated by the Loan
Documents shall have been obtained and be in full force and effect (without the
imposition of any adverse conditions that are not reasonably acceptable to the
Lenders), and no law or regulation shall be applicable in the judgment of the
Lenders that restrains, prevents or imposes materially adverse conditions upon
this Agreement, the extension of credit thereunder or the transactions
contemplated thereby;

 

(s)                 Pledged Stock; Stock Powers; Acknowledgment and Consent;
Pledged Notes.  The Administrative Agent shall have received (i) the
certificates representing the shares of Capital Stock of the Company’s
Restricted Subsidiaries pledged pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (ii) each promissory note
pledged by the Loan Parties pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
reasonably satisfactory to the Administrative Agent) by the pledgor thereof,
provided, that the foregoing shall be deemed satisfied to the extent that such
certificates and promissory notes have been delivered to the Collateral Agent as
defined in the 2019 First Lien Notes Indenture;

 

(t)                  No Material Adverse Effect. Since September 30, 2015, there
shall not have occurred or there shall not exist any event, condition,
circumstance or contingency (other than as disclosed on Schedule 6.14 and by the
Company to the Lenders in writing prior to the Petition Date) that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;

 

(u)               Representations and Warranties. The representations and
warranties in Article VI shall be true and correct in all material respects
(except for representations and warranties which are qualified by a materiality
qualifier, which shall be true and correct in all respects) on and as of the
Effective Date with the same effect as if made on and as of the Effective Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct as of such earlier
date);

 

(v)               Restructuring Support Agreement. The Restructuring Support
Agreement shall be in full force and effect;

 

(w)             Acceptable Plan of Reorganization; Disclosure Statement. The
Debtors shall have filed with the Bankruptcy Court an Acceptable Plan of
Reorganization and

 

51

--------------------------------------------------------------------------------


 

disclosure statement that is consistent in all material respects with the
Restructuring Support Agreement, in each case, within the time periods required
under this Agreement; and

 

(x)               Initial Reserve Report.                       The Initial
Lenders shall have received the Initial Reserve Report.

 

Section 5.2                                    Conditions to All Credit
Extensions.  The obligation of each Lender to make any Loan from and after the
date of the Final Order to the Availability Termination Date, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:

 

(a)               Effective Date. The Effective Date shall have occurred;

 

(b)               Notice. The Administrative Agent shall have received a Notice
of Borrowing;

 

(c)                Final Order. Not later than 45 days following the Petition
Date (or such later date as the Lenders may reasonably agree if the Final Order
has not been entered prior to such date), the Administrative Agent shall have
received a signed copy of the Final Order authorizing and approving the making
of the Loans, which Final Order shall be in full force and effect, unstayed, and
shall not have been reversed, modified, amended, or vacated.

 

(d)               Approved Purposes. The proceeds of such Borrowing will be used
solely for Approved Purposes;

 

(e)                Continuation of Representations and Warranties.  The
representations and warranties in Article VI shall be true and correct in all
material respects (except for representations and warranties which are qualified
by a materiality qualifier, which shall be true and correct in all respects) on
and as of such Borrowing Date with the same effect as if made on and as of such
Borrowing Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date);

 

(f)                 No Existing Default.  No Default or Event of Default shall
exist and be continuing or shall result from such Borrowing or proposed or
actual use of the proceeds of such Borrowing; and

 

(g)                No Violation of Law.  The making of such Loan shall not
violate any Requirement of Law and shall not be enjoined, temporarily,
preliminarily or permanently.

 

(h)               Officer’s Certificate.  The Administrative Agent shall have
received from the Company a certificate of the Company dated as of the relevant
Borrowing Date executed by a Responsible Officer of the Company, certifying,
that: (i) no Default or Event of Default exists or shall result from such
Borrowing or proposed or actual use of the proceeds of such Borrowing, (ii) such
Borrowing is necessary to fund the Approved Purposes after giving effect to the
use of the Cash Collateral and (iii) the matters set forth in paragraphs (c),
(d), (e), (g), (i) (j), (k) and (l) of this Section 5.2;

 

52

--------------------------------------------------------------------------------


 

(i)                   Aggregate Exposure. After giving effect to such Borrowing,
the aggregate outstanding principal amount of Loans shall not exceed the amount
authorized by the Final Order;

 

(j)                  Consolidated Cash. After giving effect to the requested
Borrowing, and the use of proceeds thereof, the consolidated cash and Cash
Equivalents of the Company and its Subsidiaries shall not exceed $15,000,000;

 

(k)               Compliance with Cash Flow
Forecast.                                    Immediately before and after giving
effect to the requested Borrowing, the Company shall be in pro forma compliance
with the Cash Flow Forecast;

 

(l)                   Ellwood
LLA.                                                                     The SLC
shall have approved the Ellwood LLA if the aggregate amount of the requested
Borrowing and all prior Borrowings shall exceed $20,000,000; and

 

(m)           Payment of Fees.  The Administrative Agent shall have received
evidence of payment by the Company to the Administrative Agent of all accrued
and unpaid fees, costs and expenses payable thereto or to any Lender pursuant to
the Loan Documents or otherwise required to be paid to the Administrative Agent
and the Lenders on or prior to such borrowing date, in each case to the extent
then due and payable on such borrowing date and, in the case of costs and
expenses, an invoice for which has been received by the Company at least one
Business Day before such borrowing date, including any such costs, fees and
expenses arising under or referenced in Sections 2.8 and 11.4.

 

Each Notice of Borrowing submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice and as of each Borrowing Date that the conditions in this
Section 5.2 are satisfied.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant, jointly and severally, to each Lender
and the Administrative Agent, as follows (each representation and warranty
herein is given as of the Effective Date and shall be deemed repeated and
reaffirmed on the date of each credit extension pursuant to Section 5.2):

 

Section 6.1                                    Organization, Existence and
Power.  Each Loan Party:  (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation; (b) has the
corporate, limited partnership or limited liability company power and authority
and all material governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and subject, in the case of each Loan
Party that is a Debtor, to the entry of the Orders and the terms thereof, to
execute, deliver, and perform its obligations under the Loan Documents; (c) is
duly qualified as a foreign corporation, limited partnership or limited
liability company and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such

 

53

--------------------------------------------------------------------------------


 

qualification or license, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (d) is in compliance with all
Requirements of Law, except where the failure to do so individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.2                                    Corporate Authorization; No
Contravention.  Subject, in the case of each Loan Party that is a Debtor, to the
entry of the Orders and the terms thereof, the execution, delivery and
performance by the Loan Parties of this Agreement and each other Loan Document
to which such Person is a party have been duly authorized by all necessary
organizational action, and do not and will not:  (a) contravene the terms of any
of that Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of any document evidencing any material Contractual
Obligation (other than the Existing Debt) to which such Person is a party or
otherwise that would constitute a Material Adverse Effect; (c) result in the
creation of any Lien under any document evidencing any material Contractual
Obligation to which such Person is a party that would be prior to the Liens
granted to the Administrative Agent for the benefit of the Lenders, (d) conflict
with or result in any breach or contravention of any order, injunction, writ or
decree of any Governmental Authority to which such Person or its material
Property is subject or otherwise that would constitute a Material Adverse Effect
or (e)  violate any Requirement of Law, except where any such contravention,
conflict or violation individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.3                                    Governmental Authorization. 
Subject, in the case of each Loan Party that is a Debtor, to the entry of the
Orders and the terms thereof, no approval, permit, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any other Loan Party
of this Agreement or any other Loan Document to which it is a party, except for
filings necessary to obtain and maintain perfection of Liens; routine filings
related to the Company and the operation of its business; and such filings as
may be necessary in connection with the Lenders’ exercise of remedies hereunder.

 

Section 6.4                                    Binding Effect.  Subject, in the
case of each party that is a Debtor, to the entry of the Orders and the terms
thereof, this Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which the Company or any Restricted
Subsidiary is a party when executed and delivered by such party will constitute,
the legal, valid and binding obligations of the Company and such Restricted
Subsidiaries to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 6.5                                    Litigation.  Except for the
Cases, there are no actions, suits, proceedings, claims or disputes pending, or
to the best knowledge of the Company, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against the Company
or its Subsidiaries or any of their respective Properties which (i) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby; or (ii) if determined adversely to
the Company or its Subsidiaries, would

 

54

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect.  No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

Section 6.6                                    No Default.  No Default or Event
of Default exists or would be reasonably expected to result from the incurring
of any Obligations by the Company.  Neither the Company nor any Subsidiary is in
default under or with respect to any other Contractual Obligation (other than
the Existing Debt and pre-petition Contractual Obligations) in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

 

Section 6.7                                    ERISA Compliance.  Except as
specifically disclosed in Schedule 6.7:

 

(a)               Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to be qualified under Code
Section 401(a) is either (i) a prototype plan entitled to rely on the opinion
letter issued by the IRS as to the qualified status of such plan under
Section 401 of the Code to the extent provided in Revenue Procedure 2005-16, or
(ii) the recipient of a determination letter from the IRS to the effect that
such Plan is qualified.  To the best knowledge of the Company, nothing has
occurred which would cause the loss of such qualification.  The Company and each
ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the Code, except as would not reasonably be expected to have a
Material Adverse Effect, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)               There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                (i) No ERISA Event has occurred or is reasonably expected to
occur except as would not reasonably be expected to have a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability except as would
not reasonably be expected to have a Material Adverse Effect; (iii) no Pension
Plan has been determined to be, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code);
(iv) except as would not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (v) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has

 

55

--------------------------------------------------------------------------------


 

occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

Section 6.8                                    Use of Proceeds; Margin
Regulations.  The proceeds of the Loans shall be used solely for the purposes
set forth in and permitted by Section 7.13.  Neither the Company nor any
Subsidiary is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

 

Section 6.9                                    Title to Properties.  (a) The
Company and each Restricted Subsidiary have (x) legal, valid and defensible
title to, or valid leasehold interests in, substantially all of the interests in
Oil and Gas Properties underlying the estimates of its net proved reserves
contained in the Reserve Report most recently delivered, (y) good and marketable
title to all other real property owned by the Company and its Subsidiaries and
(z) good and marketable title to all personal property owned by them necessary
or used in the ordinary conduct of their respective businesses, in each of (x),
(y) and (z) free and clear of all liens, encumbrances and defects except
Permitted Liens or such as do not materially affect the value of the property of
the Company and its Subsidiaries, taken as a whole, and do not materially
interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries.

 

(b)               All real property and buildings held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries.

 

(c)                The working interests derived from oil, gas and mineral
leases or mineral interests which constitute a portion of the real property held
or leased by the Company or any of its Subsidiaries reflect in all material
respects the right of the Company and its Subsidiaries to explore, develop or
produce hydrocarbons from such real property, and the care taken by the Company
and its Subsidiaries with respect to acquiring or otherwise procuring such
leases, options to lease, drilling rights and concessions or other property
interests was generally consistent with standard industry practices in the areas
in which the Company or its Subsidiaries operate for acquiring or procuring
leases and interests therein to explore, develop or produce hydrocarbons.

 

Section 6.10                             Oil and Gas Reserves.  Each of the
Company and its Restricted Subsidiaries has complied in all material respects
(from the time of acquisition by the Company or any Restricted Subsidiary) with
all terms of each oil, gas and mineral lease comprising its Oil and Gas
Properties, except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.  To the best of the knowledge of the Company and
its Restricted Subsidiaries, all of the Hydrocarbon Interests comprising its Oil
and Gas Properties are enforceable in all material respects in accordance with
their terms, except as such may be modified by applicable bankruptcy law or an
order of a court in equity.

 

56

--------------------------------------------------------------------------------


 

Section 6.11                             Reserve Report.  The Company has
heretofore delivered to the Administrative Agent and the Lenders a true and
complete copy of a report, dated effective as of January 30, 2016, prepared by
DeGolyer & MacNaughton (the “Initial Reserve Report”) covering certain of the
Company’s and its Restricted Subsidiaries’ Oil and Gas Properties described
therein.  To the best knowledge of the Company, (i) the assumptions stated or
used in the preparation of any Reserve Report are believed to be reasonable as
of the date thereof, (ii) all information furnished by any Loan Party to the
Independent Engineer for use in the preparation of any Reserve Report was
accurate in all material respects, and (iii) there has been no material adverse
change in the aggregate amount of the estimated Oil and Gas reserves shown in
any Reserve Report since the date thereof, except for changes which have
occurred as a result of production in the ordinary course of business.

 

Section 6.12                             Gas Imbalances.  Except as disclosed to
the Lenders in writing prior to the Effective Time, there are no gas imbalances,
take or pay or other prepayments with respect to any of the Oil and Gas
Properties in excess of 3% of the PV-10 Value of the Company’s and the
Guarantors’ Proved Reserves set forth in the most recently delivered Reserve
Report in the aggregate which would require the Company and the Guarantors to
deliver Oil and Gas produced from any of the Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor.

 

Section 6.13                             Taxes.  The Company and its
Subsidiaries have filed all federal Tax returns and reports required to be
filed, and have paid all federal Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their Properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.  The Company and its Subsidiaries have filed all state and
other non-federal Tax returns and reports required to be filed, and have paid
all state and other non-federal Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their Properties, income or assets prior
to delinquency thereof, except those which (x) are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (y) need not be paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code.  To the knowledge of the
Responsible Officers of the Company, there is no proposed Tax assessment against
the Company or any Subsidiary that would, if made, reasonably be expected to
have a Material Adverse Effect.

 

Section 6.14                             Financial Statements and Condition. 
(a)The Audited Financial Statements and the Unaudited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein, subject,
in the case of the Unaudited Financial Statements, to the absence of footnotes
and year-end audit adjustments; and (ii) fairly present in all material respects
the consolidated financial condition of the Company and its Subsidiaries as of
the dates thereof and results of operations for the periods covered thereby.

 

(b)               During the period from September 30, 2015 to and including the
Effective Date there has been no Disposition by the Company or any Subsidiaries
of any material part of its business or Property, other than Dispositions
permitted by Section 8.2.

 

57

--------------------------------------------------------------------------------


 

(c)                Since September 30, 2015, except as set forth in Schedule
6.14, there has been no event, development or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.15                             Environmental Matters.  Each of the
Company and its Subsidiaries conducts in the ordinary course of business a
review of the effect of existing Environmental Laws and existing Environmental
Claims on its business, operations and Properties (including, without
limitation, Oil and Gas Properties), and such Properties (including, without
limitation, Oil and Gas Properties) which it is acquiring or planning to acquire
and as a result thereof the Company has reasonably concluded that, unless
specifically disclosed in Schedule 6.15, such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 6.16                             Regulated Entities.  None of the
Company, its Subsidiaries, any Person controlling the Company, or any
Subsidiary, is an “investment company” within the meaning of the Investment
Company Act of 1940.  None of the Company, any Person controlling the Company or
any Subsidiary (other than Ellwood), is subject to regulation under the Public
Utility Holding Company Act of 2005, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other federal or state
statute or regulation limiting its ability to incur Indebtedness.

 

Section 6.17                             No Burdensome Restrictions .  Except as
set forth on Schedule 6.17, neither the Company nor any Subsidiary is a party to
or bound by any Contractual Obligation, or subject to any restriction in any
Organization Document, or any Requirement of Law, which would reasonably be
expected to have a Material Adverse Effect.

 

Section 6.18                             Copyrights, Patents, Trademarks and
Licenses, etc.  The Company and each Restricted Subsidiary own or are licensed
or otherwise have the right to use all of the material patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without material conflict with the rights of any other
Person.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Restricted
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Responsible Officers of the Company, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of the Responsible Officers of the
Company, proposed, which, in either case, would reasonably be expected to have a
Material Adverse Effect.

 

Section 6.19                             Subsidiaries.  As of the Effective
Time, (x) the Company has no Subsidiaries other than those specifically
disclosed in part (a) of Schedule 6.19 hereto and has no material equity
investments in any other Person other than those specifically disclosed in part
(b) of Schedule 6.19 and (y) and each Subsidiary of the Company (other than
Ellwood) that is a Guarantor has executed this Agreement, the Guaranty and the
other Loan Documents.

 

58

--------------------------------------------------------------------------------


 

Section 6.20                             Insurance.  The Company and each
Restricted Subsidiary are insured as required under Section 7.6.

 

Section 6.21                             Full Disclosure.  None of the
representations or warranties made by the Company or any Restricted Subsidiary
in the Loan Documents as of the date such representations and warranties are
made or deemed made, and none of the statements contained in any exhibit,
report, written statement or certificate furnished by or on behalf of the
Company or any Restricted Subsidiary in connection with the Loan Documents,
taken as whole, contains any untrue statement of a material fact known to the
Company or omits any material fact known to the Company required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not materially misleading as of the
time when made or delivered.

 

Section 6.22                             [Reserved.]

 

Section 6.23                             Labor Matters.  Except to the extent
such matters do not to constitute a Material Adverse Effect, (a) no actual or
threatened strikes, labor disputes, slowdowns, walkouts, work stoppages, or
other concerted interruptions of operations that involve any employees employed
at any time in connection with the business activities or operations at the
Property of the Company or any Subsidiary exist, (b) hours worked by and payment
made to the employees of the Company have not been in violation of the Fair
Labor Standards Act or any other applicable laws pertaining to labor matters,
(c) all payments due from the Company or any Subsidiary for employee health and
welfare insurance, including, without limitation, workers compensation
insurance, have been paid or accrued as a liability on its books, and (d) the
business activities and operations of the Company and each Subsidiary are in
compliance with the Occupational Safety and Health Act and other applicable
health and safety laws.

 

Section 6.24                             [Reserved]

 

Section 6.25                             Derivative Contracts.  Neither the
Company nor any Restricted Subsidiary is party to any Derivative Contract other
than Derivative Contracts permitted by Section 8.10.  Set forth on Schedule 6.25
is a list of all Derivative Contracts entered into by the Company or any
Restricted Subsidiary as of the Effective Date.

 

Section 6.26                             Ellwood Subsidiary . Ellwood (a) has
not engaged in any business other than the ownership and operation of common
carrier crude oil pipelines and natural gas pipelines and (b) as a result of
Requirements of Law in effect as of the Effective Date, is prevented from duly
executing and delivering to the Administrative Agent and the Lenders a Guaranty
(or a joinder thereto) or the Security Agreement (or a joinder thereto).

 

Section 6.27                             Secured, Super-Priority Obligations. 
(a)                             The Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and the proper notice
of (x) the motions seeking approval of the Loan Documents and the Final Order
and (y) the hearings for the approval of the Final Order was given in each case.

 

(b)               The provisions of the Loan Documents, the Interim Order and
the Final Order are effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, legal, valid and perfected Liens on and
security interests in all right, title and

 

59

--------------------------------------------------------------------------------


 

interest in the Collateral, having the priority provided for in Section 2.16 and
in the Final Order, and enforceable against the Loan Parties.

 

(c)                Subject to the terms of the Final Order, pursuant to section
364(c)(1) of the Bankruptcy Code, all of the Obligations shall constitute
allowed claims against the Debtors having the priority provided for in
Section 2.16 and in the Final Order.

 

Section 6.28                             Bankruptcy Orders.  The Orders and the
transactions contemplated hereby and thereby are in full force and effect, are
not subject to a stay and have not been vacated, reversed, modified or amended
in any respect adverse to (x) the Required Lenders without the prior written
consent of the Administrative Agent acting at the direction of the Required
Lenders or (y) the Administrative Agent without the prior written consent of the
Administrative Agent.

 

Section 6.29                             Budget.  Each of the Budget and the
Cash Flow Forecast was prepared in good faith by the management of the Loan
Parties, based on assumptions believed by the management of the Loan Parties to
be reasonable at the time made and upon information believed by the management
of the Loan Parties to have been accurate based upon the information available
to the management of the Loan Parties at the time such Budget or Cash Flow
Forecast was furnished.

 

Section 6.30                             Guaranty Representations.  Each Loan
Party represents and warrants to the Administrative Agent and the Lenders at the
Effective Time:

 

(a)               Benefit to Guarantors.  The Loan Parties are mutually
dependent on each other in the conduct of their respective businesses, with the
credit needed from time to time by each other being provided by another or by
means of financing obtained by one such Affiliate with the support of the other
for their mutual benefit and the ability of each to obtain such financing is
dependent on the successful operations of the other.  The board of directors,
manager or general partner or similar governing body, of each Guarantor has
determined that such Guarantor’s execution, delivery and performance of this
Agreement may reasonably be expected to directly or indirectly benefit such
Guarantor and is in the best interests of such Guarantor.

 

(b)               Reasonable Consideration for Guaranties.  The direct or
indirect value of the consideration received and to be received by such
Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of each Guarantor hereunder and its Guaranty, and the
incurrence of such liability and obligations in return for such consideration
may reasonably be expected to benefit such Guarantor, directly or indirectly.

 

Section 6.31                             Sanctions and Anti-Corruption Laws.

 

(a)                                 Each of the Company and its Subsidiaries,
and their respective directors and officers and, to the knowledge of the
Company, their respective employees, agents, and affiliates, is, and has been,
in compliance with all applicable Anti-Corruption Laws and Sanctions.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Each of the Company and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company and its Subsidiaries and their respective directors,
officers, employees, and agents with Anti-Corruption Laws and Sanctions, and
none of the Company or its Subsidiaries is engaged in any activity that would
reasonably be expected to result in the Company or any of its Subsidiaries being
designated as a Sanctioned Person.

 

(c)                                  None of (i) the Company, any of its
Subsidiaries, or any of their respective directors or officers, or (ii) any
employee of any Company or any Subsidiary, or (iii) to the knowledge of the
Company, any agent of the Company or of any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

 

(d)                                 No use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

Section 6.32                             Surety Bonds. Schedule 6.32 sets forth
a true and complete list of all surety, reclamation and similar bonds and
financial assurances required to be maintained by the Company or any of its
Subsidiaries under any Environmental Laws or Contractual Obligation (the “Surety
Bonds”). The Surety Bonds are in full force and effect except for any failure
which individually or when taken together with all failures under all such
Surety Bonds would not reasonably be expected to have a Material Adverse Effect,
and were not and will not be terminated, suspended, revoked or otherwise
adversely affected by virtue of the consummation of the financing (including all
Credit Extensions made after the Effective Date) contemplated by this Agreement,
provided that certain of such Surety Bonds may be terminated, suspended or
revoked so long as, taken together, such events could not reasonably be expected
to have a Material Adverse Effect. All required guaranties of, and letters of
credit with respect to the Surety Bonds are in full force and effect except
where such failure to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

 

Section 7.1                                    Financial Statements.  The
Company and each Guarantor shall, and shall cause each of its Subsidiaries to,
(i) maintain for itself and each of its respective Restricted Subsidiaries, on a
consolidated basis a system of accounting established and administered in
accordance with GAAP and (ii) deliver to the Administrative Agent who will
deliver to each Lender:

 

(a)                       as soon as available, but in any event not later than
90 days after the end of the fiscal year ended December 31, 2015, a copy of the
annual audited consolidated balance sheet of the Company and its Restricted
Subsidiaries at the end of such year, and the related consolidated statements of
operations and retained earnings, comprehensive income and cash

 

61

--------------------------------------------------------------------------------


 

flows for such year, setting forth in each case in comparative form the figures
for the previous fiscal year; the Company’s financial statements shall be
accompanied by the unqualified opinion (or, if qualified, of a non-material
nature (e.g., FASB changes of accounting principles) or nothing indicative of
going concern or material misrepresentation nature other than any qualification
arising as a result of the commencement of the Cases or the events leading
thereto) and a copy of the management letter, if any, of Ernst and Young LLP or
other nationally recognized independent public accounting firm (the “Independent
Auditor”), which report shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
the Company and its Restricted Subsidiaries at the end of such periods and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP;

 

(b)                       as soon as available, but not later than 45 days after
the close of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Company and its Restricted Subsidiaries as of
the end of such quarter (commencing with the fiscal quarter ending March 31,
2016) and the related consolidated statements of operations and retained
earnings, comprehensive income and cash flows for the period commencing on the
first day and ending on the last day of such period, setting forth in each case
in comprehensive form the figures for the comparable period in the previous
fiscal year and certified by a Responsible Officer as fairly presenting in all
material respects, in accordance with GAAP (subject to normal and recurring
year-end audit adjustments), the consolidated financial position of the Company
and its Restricted Subsidiaries at the end of such periods and the results of
their operations and their cash flows;

 

(c)                        no later than twenty (20) days after the end of each
calendar month (or, in the case of a calendar month that ends on the same day as
the end of a fiscal quarter, 30 days)  (i) financial statements for such prior
month, including a consolidated balance sheet, together with consolidated
statements of operations and cash flows, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year, similar to what is provided by the Company on a quarterly basis pursuant
to Section 7.1(b), which financial statements shall also include monthly and
year-to-date detail of capital expenditures and workovers as of the last day of
the preceding calendar month, (ii) a monthly report of capital expenditures
(including cash calls made in respect of capital expenditures by operators of
properties in which the Company or any Subsidiary has a non-operating interest),
in form and substance reasonably satisfactory to the Required Lenders, (iii) a
detailed report on accounts payable aging of the Company and its Restricted
Subsidiaries as of month-end which shall identify all accounts payable in
respect of the joint interest billing obligations of the Company or such
Restricted Subsidiary and all written demands or claims related to or asserting
any Liens in respect of any of the property or assets of the Company or such
Restricted Subsidiary (including Liens imposed by law, such as landlord’s,
vendors’, suppliers’, carriers’, warehousemen’s, repairmen’s, construction
contractors’, workers’ and mechanics’ Liens and other similar Liens) if the
amount demanded or claimed exceeds $50,000 individually, (iv) monthly bank
account balances and (v) monthly lease operating expense statements;

 

(d)                       concurrently with the delivery of the financial
statements referred to in Sections 7.1(a), 7.1(b) and 7.1(c)(i), a management
discussion and analysis of the financial

 

62

--------------------------------------------------------------------------------


 

condition and results of operations for the Company and its Subsidiaries in
substantially the same form as required under the 2019 First Lien Notes
Indenture.

 

Section 7.2                                    Certificates; Other Production,
Reserve Information and Other Information.  The Company shall furnish to the
Administrative Agent and each Lender:

 

(a)                       promptly after receipt thereof, a copy of the LLA
environmental report;

 

(b)                       concurrently with the delivery of the financial
statements referred to in Sections 7.1(a), 7.1(b) and 7.1(c)(i), a Compliance
Certificate executed by a Responsible Officer;

 

(c)                        on or before October 1 2016, a Reserve Report as of
June 30, 2016 prepared or audited by an Independent Engineer.  Any Reserve
Report required by this Section 7.2(c) may be a summary Reserve Report, provided
that such summary Reserve Report contains at least the information set forth in
the definition of “Reserve Report” hereunder and otherwise complies with the
requirements of this Section 7.2(c);

 

(d)                       promptly upon the request of the Administrative Agent,
at the request of any Lender, such copies of all geological, engineering and
related data contained in the Company’s files or readily accessible to the
Company relating to its and its Subsidiaries’ Oil and Gas Properties as may
reasonably be requested;

 

(e)                        [Reserved];

 

(f)                         [Reserved];

 

(g)                        simultaneously with transmission thereof, such
notices, certificates (including compliance certificates), documents and
information (other than (i) borrowing notices, (ii) interest rate elections,
continuations or conversions, (iii) routine correspondence and other
communications and (iv) items that are required to be delivered hereunder and
that are so delivered) as any Loan Party may furnish the trustee under the 2019
First Lien Notes Indenture, the 2019 Second Lien Notes Indenture or the 2019
Senior Notes Indenture;

 

(h)                       as soon as reasonably practicable, and not less than
three (3) business days prior to the filing thereof, copies of all material
pleadings, motions and other documents to be filed with the Bankruptcy Court on
behalf of the Debtors in the Cases; and

 

(i)                           promptly, such additional information regarding
the business, financial or corporate affairs of the Company or any Restricted
Subsidiary (including updates to the ARIES database) as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

 

Section 7.3                                    Notices.  The Company shall
promptly notify the Administrative Agent and each Lender in writing:

 

(a)                       of the occurrence of any Default or Event of Default;

 

63

--------------------------------------------------------------------------------


 

(b)                       of any matter that has resulted or may reasonably be
expected to result in a Material Adverse Effect, including (i) material breach
or non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary or any allegation thereof; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Company or any Subsidiary (other than the Cases),
including pursuant to any applicable Environmental Laws;

 

(c)                        of any material change in accounting policies or
financial reporting practices by the Company or any of its consolidated
Restricted Subsidiaries; and

 

(d)                       of any notice of any material claims, demands, or
notices regarding plugging and abandonment, decommissioning, environmental
issues, incidents of non-compliance (“INC”) or limitations on operations on Oil
and Gas Properties (including for this purpose any former oil and gas
properties) of the Company or any Restricted Subsidiary provided by any third
parties, including but not limited to any Bureau of Ocean Energy Management
(“BOEM”), Bureau of Safety and Environmental Enforcement (“BSEE”) or any other
regulatory or governmental authorities, and provide copies of any and all
correspondence by and between the Company or such Restricted Subsidiary and such
third parties regarding such obligations following such claims, demands or
notices.

 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time.  Each notice under
Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

 

Section 7.4                                    Preservation of Company
Existence, etc.  The Company and each Guarantor shall, and shall cause each of
their respective Restricted Subsidiaries to:

 

(a)                       preserve and maintain in full force and effect its
legal existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

(b)                       preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect;

 

(c)                        use reasonable efforts, in the ordinary course of
business, to preserve its business organization and goodwill except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and

 

(d)                       preserve or renew all of its registered patents,
trademarks, trade names and service marks, the nonpreservation of which would
reasonably be expected to have a Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

Section 7.5                                    Maintenance of Property.  The
Company and each Guarantor shall, and shall cause each of their respective
Restricted Subsidiaries to, maintain and preserve all its Property which is used
or useful in its business in good working order and condition, ordinary wear and
tear excepted and to use the standard of care typical in the industry in the
operation and maintenance of its facilities and Oil and Gas Properties except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; provided, however, that nothing in this Section 7.5 shall
prevent any such Persons from abandoning any well or forfeiting, surrendering or
releasing any lease in the ordinary course of business which is not materially
disadvantageous in any way to the Lenders and which, in its opinion, is in the
best interest of the Company, and following which such Persons are and will
hereafter be in compliance with all obligations hereunder and the other Loan
Documents.

 

Section 7.6                                    Insurance.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain, with financially sound and reputable independent
insurers, insurance with respect to its Properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts and with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses, owning similar Properties in localities where the Company or
such Subsidiary operates, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.  Such insurance will be primary
and not contributing.

 

Section 7.7                                    Payment of Post-Petition
Obligations.  In accordance with the Bankruptcy Code and subject to any required
approval of, or excuse by, the Bankruptcy Court, the Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to, pay
and discharge prior to delinquency, all their respective obligations and
liabilities, including:  (a) all post-petition Tax liabilities, assessments and
governmental charges or levies upon it or its Properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property;
and (c) all post-petition Indebtedness, as and when due and payable; except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, in each case, unless such obligations and liabilities (x) are
being contested in good faith by appropriate proceedings and adequate reserves
in accordance with GAAP are being maintained by the Company or such Restricted
Subsidiary or (y) are excused by the Bankruptcy Court or the Bankruptcy Code.

 

Section 7.8                                    Compliance with Laws.  Except as
otherwise excused by the Bankruptcy Code, the Company and each Guarantor shall,
and shall cause each of their respective Subsidiaries to, comply in all material
respects with all Requirements of Law (including, without limitation, all
Environmental Laws) of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act) except (a) such as
may be contested in good faith or as to which a bona fide dispute may exist or
(b) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.9                                    Compliance with ERISA.  The
Company and each Guarantor shall, and shall cause each of the Company’s ERISA
Affiliates to:  (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law,

 

65

--------------------------------------------------------------------------------


 

except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; (c) make all required contributions to any Plan subject to Section 412
of the Code, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (d) furnish to the Administrative Agent
(i) as soon as possible, and in any event within 30 days after the Company or a
duly appointed administrator of a Plan files or is required to file, with
respect to any Plan, any notice of a “reportable event” (as such term is defined
in Section 4043 of ERISA) for which the notice requirement has not been waived
by the PBGC (provided that notice shall be required for reportable events
arising from the disqualification of a Plan or the distress termination of a
Plan (in accordance with ERISA Section 4041(c)) without regard to the waiver of
notice provided by the PBGC by regulation or otherwise), a statement of the
chief financial officer of the Company setting forth details as to such
reportable event and the action which the Company, or such Subsidiary, as the
case may be, proposes to take with respect thereto, together with a copy of the
notice, if any, of such reportable event given to the PBGC and (ii) promptly
after receipt thereof, a copy of any notice the Company, any Subsidiary or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any Plan pursuant to Section 4042 of ERISA.

 

Section 7.10                             Inspection of Property and Books and
Records.  The Company and each Guarantor shall, and shall cause each of their
respective Restricted Subsidiaries to, maintain proper books of record and
account, in conformity with GAAP consistently applied.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent or any Lender to visit and inspect any of their respective
Properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss such
Persons’ affairs, finances and accounts with their respective managers,
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice, provided,
further, that so long as no Event of Default has occurred and is continuing,
such visits shall be limited to two times during the term of this Agreement.

 

Section 7.11                             Environmental Laws.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, conduct its respective operations and keep and maintain their
respective Properties in compliance with all Environmental Laws, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.12                             New Subsidiary Guarantors.

 

If, at any time after the date of this Agreement, there exists any Restricted
Subsidiary (excluding Ellwood) that is not a Subsidiary Guarantor, then the
Company shall cause such Subsidiary to execute and deliver a joinder to the
Guaranty, a joinder to the Security Agreement and such other Security Documents
as may be required pursuant to Section 7.14.

 

66

--------------------------------------------------------------------------------


 

Upon the execution and delivery by any Restricted Subsidiary of a joinder to
each of the Guaranty and the Security Agreement, such Subsidiary shall
automatically and immediately, and without any further action on the part of any
Person, (x) become a Guarantor for all purposes of this Agreement and (y) be
deemed to have made the representations and warranties, as applied to and
including such new Subsidiary, set forth in this Agreement.

 

Section 7.13                             Use of Proceeds.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, use the proceeds of the Loans only for the following purposes: 
(i) for Bankruptcy Court approved administrative expenses for estate
professionals and such other expenses to which the Lenders may consent in their
sole discretion and (ii) for working capital, capital expenditures and other
general corporate purposes in compliance with the Cash Flow Forecast and the
applicable Order (such purposes, the “Approved Purposes”).

 

Section 7.14                             Further Assurances.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, promptly (and in no event later than twenty (20) days after
becoming aware of the need therefor) do all acts and things, and execute and
file or record, all instruments, documents, or agreements reasonably requested
by the Administrative Agent or the Required Lenders, to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Loan Parties in the Loan Documents including the Notes, to further evidence and
more fully describe the Collateral as security for the Obligations, as to
correct any omissions in this Agreement or the Security Documents, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement, the Security Documents or the
Orders or the priority thereof or to make any recordings, file any notices or
obtain any consents, all as may be reasonably necessary or appropriate, in the
reasonable discretion of the Administrative Agent or the Required Lenders, in
connection therewith.

 

Section 7.15                             Budget Variance Report, Cash Forecasts,
Lender Conference Calls & AFEs.

 

(a)                       (i) On or before the last day of the fourth calendar
week after the Effective Date (or, if such day is not a Business Day, the next
Business Day), the Company shall prepare and deliver to the Administrative Agent
and the Lenders a Budget Variance Report as of the end of the immediately
preceding four calendar weeks together with a Budget Compliance Certificate as
to compliance with the covenant set forth in Section 8.12(a) executed by a
Responsible Officer and (ii) thereafter, on or before the last day of every
other calendar week subsequent to the fourth calendar week after the Effective
Date, the Company shall prepare and deliver to the Administrative Agent and the
Lenders a Budget Variance Report as of the end of the immediately preceding six
calendar weeks together with a Budget Compliance Certificate as to compliance
with the covenant set forth in Section 8.12(b) executed by a Responsible
Officer, together with, in each case, a reconciliation between actual and
projected cash receipts and disbursements for such period and a written summary
of the causes for any material variations

 

(b)                       No later than the fifth Business Day of each calendar
month immediately following the Effective Date, the Company shall prepare and
deliver to the Administrative

 

67

--------------------------------------------------------------------------------


 

Agent and the Lenders an updated Cash Flow Forecast substantially consistent
with the Budget, which shall be deemed the Cash Flow Forecast upon approval
thereof by the Required Lenders in their sole discretion, provided that if the
Required Lenders do not approve the updated Cash Flow Forecast delivered under
this Section 7.15(b), the prior Cash Flow Forecast shall remain in effect. For
the avoidance of doubt, it is agreed that if the Company delivers an updated
Cash Flow Forecast that is not substantially consistent with the Budget within
the time period required under this paragraph, (x) such updated Cash Flow
Forecast shall nevertheless be deemed to comply with this Section 7.15(b) upon
the approval by the Required Lenders in their sole discretion and (y) if such
Cash Flow Forecast is not approved by the Required Lenders in their sole
discretion, the prior Cash Flow Forecast shall remain in effect and the Borrower
shall be deemed to have complied with its obligations under this
Section 7.15(b).

 

(c)                        No later than five (5) days after the distribution of
the Budget Variance Report by the Company to the Lenders pursuant to
Section 7.15(a) above, the Company shall host a conference call with the
Administrative Agent and the Lenders to discuss the financial information
provided by the Company pursuant to Section 7.1, Section 7.2 (if applicable),
Section 7.3 (if applicable) and this Section 7.15, which conference calls shall
be conducted during normal business hours at such times as may be mutually
agreed between the Company, the Administrative Agent and the Required Lenders.]

 

(d)                       Promptly upon receipt thereof but in no event later
than ten (10) business days prior to any decision on any authorization for
expenditures (“AFE”) either submitted to the Company or such Restricted
Subsidiary or requiring a response or consent, the Company shall provide a copy
of such AFE, together with information and explanation regarding (A) the
Company’s view as to whether to accept or decline any such AFEs, (B) the
supporting materials for such decision, (including, but not limited to:
(1) analysis of expected timing of cash outlays related to such AFE, (2) the
Company’s financial analysis of the expected economics associated with such AFE,
including expected oil and/or gas reserves, (3) expected net revenue from any
successful drilling under such AFE, (4) expected returns associated with wells,
if successful, (5) a reasonable estimate of the market value of any reserves
expected associated with such AFEs, (6) underlying geologic data associated with
such AFEs, (7) explanations of penalties associated with failure to consent to
such AFE, (8) qualitative analyses prepared by the Company associated with the
AFE process, (9) underlying contractual agreements that support the AFE activity
(i.e., joint operating agreements and pooling agreements), (10) if available,
detailed information associated with previous capital expenditures occurring in
the same field or pooled area including but not limited to time from spud to
total depth, variance analysis to AFE supporting previous capital expenditures,
and initial production rates and subsequent production results and (11) other
information with respect to the AFE consent process as reasonably requested by
the Required Lenders), and (C) the source and timing of funds required by any
accepted AFE.  The Company shall also provide the Required Lenders and their
legal and financial advisors underlying joint operating agreements or similar
contractual agreements between the Company or such Restricted Subsidiary and any
operators submitting AFEs to the Company.  The Company shall consult with the
Required Lenders and their legal and financial advisors with respect to the
impact of such AFE on the Collateral, the Company’s proposed actions in response
thereto (including the filing of any related proceedings, motions or pleadings,
to protect any and all Collateral).

 

68

--------------------------------------------------------------------------------


 

Section 7.16                             First and Second Day Orders.  The
Company shall cause all proposed “first day” orders, “second day” orders and all
other orders establishing procedures for administration of the Cases or
approving significant transactions submitted to the Bankruptcy Court to be in
accordance with and permitted by the terms of this Agreement and reasonably
acceptable to the Required Lenders in all material respects.

 

Section 7.17                             Certain Case Milestones.

 

(a)               Not later than October 15, 2016, the Bankruptcy Court shall
enter an order approving a disclosure statement reasonably satisfactory to the
Administrative Agent and the Required Lenders with respect to an Acceptable Plan
of Reorganization.

 

(b)               Not later than December 1, 2016, the Bankruptcy Court shall
enter an order confirming an Acceptable Plan of Reorganization.

 

(c)                Not later than 14 days following the Confirmation Date, such
Acceptable Plan of Reorganization shall become effective.

 

Section 7.18                             Post-Closing Matters.

 

No later than 15 days after the Effective Date (or such later date as the
Required Lenders may reasonably agree), the Company shall cause to be delivered
to the Administrative Agent insurance certificates in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
from the Company’s insurance carriers reflecting the current insurance policies
required under the DIP Loan Documents including any necessary endorsements to
reflect the Administrative Agent as loss payee (in the case of property
insurance) and additional insured (in the case of liability insurance) for the
ratable benefit of the Lenders.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

 

Section 8.1                                    Limitation on Liens.  The Company
and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following:

 

(a)               Permitted Prior Liens, Liens securing the Existing Debt and
any other Lien on Property of the Company or any Restricted Subsidiary as set
forth in Schedule 8.1 securing Indebtedness outstanding on the Petition Date;

 

(b)               any Lien created under any Loan Document or the Orders
(including in respect of adequate protection for the Existing Debt);

 

69

--------------------------------------------------------------------------------


 

(c)                Liens for Taxes, fees, assessments or other governmental
charges which are not delinquent or remain payable without penalty, or to the
extent that nonpayment thereof is permitted by Section 7.7;

 

(d)               carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the ordinary course
of business (whether by law or by contract) which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto;

 

(e)                Liens consisting of pledges or deposits required in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(f)                 easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, are
not incurred to secure Indebtedness, and which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Company, the Guarantors and the
Restricted Subsidiaries;

 

(g)                Liens on the Property of the Company, any Guarantor or any
Restricted Subsidiary of such Person securing (i) the non-delinquent performance
of bids, trade contracts (other than for borrowed money) or statutory
obligations, (ii) contingent obligations on surety and appeal bonds, and
(iii) other non-delinquent obligations of a like nature; in each case, incurred
in the ordinary course of business;

 

(h)               Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company, (ii) the Company (or applicable
Restricted Subsidiary) maintains (subject to such right of setoff) dominion and
control over such account(s), and (iii) such deposit account is not intended by
the Company, any Guarantor or any Restricted Subsidiary to provide cash
collateral to the depository institution;

 

(i)                   Oil and Gas Liens to secure obligations which are not
delinquent and which do not in any case materially detract from the value of the
Oil and Gas Property subject thereto.

 

(j)                  purchase money Liens and Liens in connection with Capital
Leases, in each case upon or in any Property acquired or held by the Company or
any Restricted Subsidiary in the ordinary course of business; provided that the
Indebtedness secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such Property, and is otherwise permitted under
Section 8.5(f) and does not exceed the aggregate purchase price

 

70

--------------------------------------------------------------------------------


 

of such Property and (ii) is secured only by such Property and proceeds
therefrom and not by any other assets of the Company or any Restricted
Subsidiary;

 

(k)               licenses of intellectual property granted by Company or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of business of the Company or any
Restricted Subsidiary; and

 

(l)                   Liens not otherwise permitted under this Section 8.1
securing such amount not to exceed $1,000,000 at any time if the obligations
securing such Liens are permitted by the Cash Flow Forecast.

 

Section 8.2                                    Disposition of Assets.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions)
(collectively, “Dispositions”) any Property (including accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:

 

(a)               as permitted under Sections 7.5, 8.3, 8.4, or 8.10;

 

(b)               Dispositions of inventory including produced Oil and Gas in
the ordinary course of business;

 

(c)                Dispositions among the Company and wholly-owned Restricted
Subsidiaries which are Guarantors;

 

(d)               Property that is (i) used, worn out, obsolete, depleted,
uneconomic, or surplus disposed of in the ordinary course of business, (ii) no
longer necessary for the business of such Person, or (iii) contemporaneously
replaced by Property of at least comparable value and use;

 

(e)                Dispositions of accounts and notes receivable in the ordinary
course of business but only in connection with the compromise or collection
thereof; and

 

(f)                 Dispositions not otherwise permitted under this Section 8.2
in an amount not to exceed $500,000 for the term of this Agreement.

 

Section 8.3                                    Consolidations and Mergers.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

 

(a)               any Guarantor may merge or consolidate with, or transfer all
or substantially all of its assets to, the Company or another Guarantor;
provided, however, that the Company shall be the continuing or surviving
corporation in the case of a merger involving the Company;

 

71

--------------------------------------------------------------------------------


 

(b)               any Subsidiary that is not a Guarantor may merge or
consolidate with, or transfer all or substantially all of its assets to, the
Company or a Guarantor; provided, however, that the Company or such Guarantor
shall be the continuing or surviving corporation in the case of a merger
involving the Company or a Guarantor; and

 

(c)                any Guarantor or other Subsidiary may make Dispositions to
the Company or another Guarantor; provided that after giving effect to such
Dispositions, such Property remains subject to the Liens, if any, created under
the Loan Documents or granted pursuant to the applicable Order.

 

Section 8.4                                    Loans and Investments.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including any Affiliate of the Company, except for:

 

(a)               investments in Cash Equivalents;

 

(b)               extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business;

 

(c)                investments in Restricted Subsidiaries that are Guarantors;

 

(d)               investments in Derivative Contracts permitted under
Section 8.10;

 

(e)                investments resulting from transactions specifically
permitted under Section 8.3;

 

(f)                 only to the extent permitted by the Cash Flow Forecast,
investments with third parties that are (i) customary in the oil and gas
business, (ii) made in the ordinary course of the Company’s business, and
(iii) made in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm out agreements, joint venture agreements,
development agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts and other similar agreements, that do not,
in any case, (x) constitute an investment in any state law partnership or other
Person or (y) involve the Disposition of any Mortgaged Property;

 

(g)                [Reserved];

 

(h)               [Reserved];

 

(i)                   [Reserved];

 

(j)                  [Reserved];

 

72

--------------------------------------------------------------------------------


 

(k)               investments in stock, obligations or securities received in
settlement of debts; and

 

(l)                   only to the extent permitted by the Cash Flow Forecast,
cash investments in Ellwood, so long as there shall not have occurred and be
continuing a Default hereunder, and no such Default would result therefrom.

 

Section 8.5                                    Limitation on Indebtedness.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, incur, assume, suffer to exist,
or otherwise become or remain liable with respect to, any Indebtedness, except:

 

(a)               Indebtedness incurred pursuant to the Loan Documents;

 

(b)               the 2019 Senior Notes, Existing Debt and other Indebtedness
existing on the Petition Date and set forth in Schedule 8.5;

 

(c)                [Reserved];

 

(d)               [Reserved];

 

(e)                Indebtedness in the form of obligations for the deferred
purchase price of property or services incurred in the ordinary course of
business which are not yet due and payable or are being contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP have been established;

 

(f)                 Indebtedness secured by the Liens permitted under
paragraph (j) of Section 8.1 in an aggregate principal amount not to exceed the
amount permitted under the Cash Flow Forecast;

 

(g)                Indebtedness owing in connection with the financing of
insurance premiums in the ordinary course of business; and

 

(h)               in addition to the Indebtedness otherwise permitted under this
Section 8.5, Indebtedness of the Loan Parties not to exceed $500,000 in the
aggregate at any time outstanding.

 

Section 8.6                                    Transactions with Affiliates. 
The Company and each Guarantor shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, enter into any
transaction with or make any payment or transfer to any Affiliate of the Company
or its shareholders, except (A) in the ordinary course of business and on terms
no less favorable to the Company, such Guarantor or such Subsidiary than would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of the Company, such Guarantor or such Subsidiary (provided, that, any
transaction with an Affiliate shall be deemed to have satisfied this the
standard set forth in this clause (A) if such transaction shall have been
approved by a majority of the disinterested members of the Board of Directors of
the Company) or (B) to the extent permitted under Section 8.9.

 

73

--------------------------------------------------------------------------------


 

Section 8.7                                    Margin Stock.  The Company and
each Guarantor shall not, and shall not permit any of their respective
Restricted Subsidiaries to, directly or indirectly, suffer or permit any
Subsidiary to, use any portion of the proceeds of the Loans (i) to purchase or
carry Margin Stock, (ii) to repay or otherwise refinance Indebtedness of the
Company or others incurred to purchase or carry Margin Stock, (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or
15(d) of the Exchange Act.

 

Section 8.8                                    Subsidiaries.   The Company and
each Guarantor shall not, and shall not permit any of their respective
Restricted Subsidiaries to, directly or indirectly, form or acquire any new
Subsidiary.

 

Section 8.9                                    Restricted Payments.  The Company
and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, (i) purchase, redeem or otherwise
acquire for value any membership interests, partnership interests, capital
accounts, shares of its capital stock or any warrants, rights or options to
acquire such membership interests, partnership interests or shares, now or
hereafter outstanding from its members, partners or stockholders (other than
from its members, partners or stockholders that are Loan Parties); (ii) declare
or pay any distribution, dividend or return capital to its members, partners or
stockholders (other than to its members, partners or stockholders that are Loan
Parties), or make any distribution of assets in cash or in kind to its members,
partners or stockholders (other than members, partners or stockholders that are
Loan Parties) or (iii) make any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness outstanding on the Petition Date of the 2019
First Lien Notes Indenture, the 2019 Second Lien Notes Indenture or the 2019
Senior Notes Indenture; provided, however, the Company may make payments of
regularly scheduled interest in respect of the 2019 First Lien Notes to the
extent authorized by the Orders.

 

Section 8.10                             Derivative Contracts.    No Loan Party
shall, directly or indirectly, enter into or in any manner be liable on any
Derivative Contract except Derivative Contracts entered into with the purpose
and effect of fixing prices on GHG emission credits that are expected to be
required by California regulatory authorities (“Required Credits”) to be
obtained by the Loan Parties as a result of actual or anticipated GHG emissions
from their facilities located in the State of California, provided, however,
that at all times: (i) no such contract shall be for speculative purposes;
(ii) the aggregate monthly notional amounts covered by all such contracts
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration) for any single month does not in the aggregate exceed
100% of the Loan Parties’ aggregate projected Required Credits for such month,
(iii) no such contract requires any Loan Party to put up money, assets or other
security against the event of its nonperformance prior to actual default by such
Loan Party in performing its obligations thereunder, and (iv) each such contract
is with a counterparty or has a guarantor of the obligation of the counterparty
who (unless such counterparty is a Lender or one of its Affiliates) at the time
the contract is made has long-term obligations rated Baal by Moody’s or BBB+ by
S & P, or better, respectively.

 

Section 8.11                             Sale Leasebacks.  No Loan Party shall,
directly or indirectly, become liable, directly or by way of any Guaranty
Obligation, with respect to any lease of any

 

74

--------------------------------------------------------------------------------


 

Property (whether real, personal or mixed) whether now owned or hereafter
acquired, (a) which the Loan Party has sold or transferred (excluding transfers
effected by means of dividends of Property or Capital Stock permitted hereunder)
or is to sell or transfer to any other Person or (b) which the Loan Party
intends to use for substantially the same purposes as any other Property which
has been or is to be sold or transferred (excluding transfers effected by means
of dividends of Property or Capital Stock permitted hereunder) by the Loan Party
to any other Person in connection with such lease.

 

Section 8.12                             Financial Covenants.

 

(a)                                 On or before the last day of the fourth full
calendar week following the Effective Date (or, if such day is not a Business
Day, the next Business Day), the Company shall not permit the aggregate amounts
(i) for each of (A) the “Operational Disbursements” line item in the Cash Flow
Forecast, (B) the “G&A ex. Professional Fees” line item in the Cash Flow
Forecast, and (C) the Restructuring Line Item (each, a “Disbursement Line Item”
and collectively, the “Aggregate Disbursement Line Items”) actually made by the
Loan Parties in the Cash Flow Forecast during the four-week period ending on the
Friday before such day (such date, the “Initial Test Date”)  to exceed, on a
cumulative basis, the aggregate budgeted amounts set forth in the Cash Flow
Forecast in effect for such applicable four-week period for such Disbursement
Line Item by more than 20%, and (ii) for the Aggregate Disbursement Line Items
in the Cash Flow Forecast actually made by the Loan Parties during such
four-week period ending on the Initial Test Date to exceed, on a cumulative
basis, the aggregate budgeted amounts set forth in the Cash Flow Forecast in
effect for such four-week period for the Aggregate Disbursement Line Items by
more than 15%. For purposes of the foregoing, an amount of up to $2,500,000
shall be excluded from the Disbursement Line Item and Aggregate Disbursement
Line Items and the Cash Flow Forecast when calculating the foregoing to the
extent that such amount has been paid by the Loan Parties to settle shareholder
litigation on file as of the Effective Date.

 

(b)                                 On or before the last day of every other
calendar week after the Initial Test Date (or, if such day is not a Business
Day, the next Business Day), the Company shall not permit the aggregate amounts
(i) for each Disbursement Line Item actually made by the Loan Parties in the
Cash Flow Forecast during the six-week period ending on the Friday before such
day (each such date, a “Test Date”)  to exceed, on a cumulative basis, the
aggregate budgeted amounts set forth in the Cash Flow Forecast in effect for
such applicable six-week period for such Disbursement Line Item by more than
20%, and (ii) for the Aggregate Disbursement Line Items in the Cash Flow
Forecast actually made by the Loan Parties during the six-week period ending on
the Test Date to exceed, on a cumulative basis, the aggregate budgeted amounts
set forth in the Cash Flow Forecast in effect for such six-week period for the
Aggregate Disbursement Line Items by more than 15% (the variances referred to in
this clause (b) and clause (a) above, the “Permitted Variance”).

 

(c)                                  For the purposes of the above calculations,
it is agreed that to the extent that the Professional Fees incurred by counsel
to the Initial Lenders exceed the amounts for such line items in the Cash Flow
Forecast, such excess amounts shall be disregarded when calculating the
Permitted Variance.

 

75

--------------------------------------------------------------------------------


 

Section 8.13                             [Reserved].

 

Section 8.14                             Change in Business.  (a)  The Company
and each Guarantor shall not, and shall not permit any Restricted Subsidiaries
to, directly or indirectly, engage in any business or activity other than the
Principal Business.  The Company and each Guarantor shall not permit Ellwood to,
directly or indirectly, engage in any business other than the ownership and
operation of common carrier crude oil pipelines.  The Company and each Guarantor
shall not directly or indirectly, engage in any business or activity other than
the Principal Business.

 

Section 8.15                             Accounting Changes.  The Company and
each Guarantor shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Company or of any Subsidiary.

 

Section 8.16                             Certain Contracts; Amendments;
Multiemployer Plans.  Except for the restrictions expressly set forth in the
Loan Documents or in the documentation (as in effect on the Petition Date)
governing any Indebtedness outstanding on the Petition Date, the Company and
each Guarantor shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, enter into, create, or otherwise allow to exist any
contract or other consensual restriction on the ability of any Restricted
Subsidiary of the Company to:  (a) pay dividends or make other distributions to
the Company, (b) redeem equity interests held in it by the Company, (c) repay
loans and other Indebtedness owing by it to the Company, or (d) transfer any of
its assets to the Company.  The Company and each Guarantor shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, enter into any
“take-or-pay” contract or other contract or arrangement for the purchase of
goods or services which obligates it to pay for such goods or service regardless
of whether they are delivered or furnished to it, except as permitted by
Section 8.5(e).  The Company and each Guarantor shall not, and shall not permit
any ERISA Affiliate to, incur any obligation to contribute to any Multiemployer
Plan (within the meaning of Section 4001(a)(3) of ERISA) in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.17                             Limitation on Modifications of
Indebtedness; Certificate of Incorporation, Bylaws and Certain Other Agreements;
Etc..  The Company and each Guarantor shall not, and shall not permit any of its
respective Subsidiaries to, directly or indirectly:

 

(a)               amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, bylaws, limited liability company
operating agreement, partnership agreement or other Organizational Documents of
the Company or any of its Subsidiaries, except as expressly provided in the
Acceptable Plan of Reorganization or

 

(b)               amend or modify any other term or provision of the 2019 First
Lien Notes Indenture, the 2019 Second Lien Notes Indenture or the 2019 Senior
Notes Indenture, if such amendment or modification would be materially adverse
to the Lenders.

 

76

--------------------------------------------------------------------------------


 

Section 8.18                             Forward Sales, Production
Payments, etc..  The Company and each Guarantor shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly:

 

(a)               enter into any forward sales transaction or agreement with
respect to physical deliveries of Oil and Gas outside the ordinary course of
business as conducted prior to the Effective Time; or

 

(b)               sell or convey any production payment, term overriding royalty
interest, net profits interest or any similar interest (except as set forth in
an Acceptable Plan of Reorganization).

 

Section 8.19                             Use of Proceeds.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, use or permit the use of all or any portion of the Loans
for any purpose other than the Approved Purposes.  The Company will not directly
or indirectly use the proceeds of the Credit Extensions, or otherwise make
available such proceeds to any person, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in a manner that would otherwise violate any Anti-Corruption Law or
Sanctions.

 

Section 8.20                             New Bank Accounts.  The Company and
each Guarantor shall not, and shall not permit any of its respective Restricted
Subsidiaries to, open or otherwise establish, any bank account in the name or
otherwise for the benefit of the Company or such Subsidiary from and after the
Effective Date other than the Existing Accounts (as defined in the Security
Agreement).

 

Section 8.21                             Capital Expenditures.  The Company and
each Guarantor shall not, and shall not permit, any of their respective
Restricted Subsidiaries to, make any capital expenditures except as permitted by
the Cash Flow Forecast, it being understood and agreed that capital expenditures
shall in no event be used to fund any exploratory or developmental activity.

 

Section 8.22                             Additional Bankruptcy Matters.

 

The Company and each Guarantor shall not, and shall not permit any of its
respective Restricted Subsidiaries to, do any of the following:

 

(a)               assert or prosecute any claim or cause of action against any
of the Secured Parties (in their capacities as such), unless such claim or cause
of action is in connection with the enforcement or defense of the Loan Documents
against any of the Administrative Agent or Lenders;

 

(b)               subject to Section 9.2(b), object to, contest, delay, prevent
or interfere with in any material manner the exercise of rights and remedies by
the Administrative Agent or the Lenders with respect to the Collateral following
the occurrence of an Event of Default (provided that any Loan Party may contest
or dispute whether an Event of Default has occurred); or

 

77

--------------------------------------------------------------------------------


 

(c)                except as expressly provided or permitted hereunder or as
provided pursuant to any other Order of the Bankruptcy Court which is in form
and substance satisfactory to the Required Lenders, make any payment or
distribution to any non-Debtor Affiliate or insider of the Company outside of
the ordinary course of business.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1                                    Event of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)               Principal Non-Payment.  The Company fails to pay, when and as
required to be paid herein, any amount of scheduled principal payment of any
Loan, including any mandatory prepayment under Section 2.6 of this Agreement;

 

(b)               Interest and Expense Non-Payment.  Any Loan Party fails to
pay, when and as required to be paid herein, any interest due on any Interest
Payment Date, any other payments for fees, expenses, or other amounts payable
hereunder or under any other Loan Document within three (3) Business Days after
the same becomes due and payable;

 

(c)                Representation or Warranty.  Any written representation or
warranty by the Company, any Guarantor or any Restricted Subsidiary made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Company, any
Guarantor, any Restricted Subsidiary, or any Responsible Officer, furnished at
any time under this Agreement, or in or under any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made;

 

(d)               Specific Defaults.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Sections 7.3(a), 7.6, 7.13 or 7.17,
in Article VIII, or in the Agent Fee Letter;

 

(e)                Other Defaults.  The Company, any Guarantor or any Restricted
Subsidiary fails to perform or observe any other term or covenant contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of (i) 5 days, in the case of Sections 7.1, 7.2, 7.14
and 7.15 and (ii) 15 days, in all other cases after the earlier of (x) the date
upon which a Responsible Officer knew or reasonably should have known of such
default or (y) the date upon which written notice thereof is given to the
Company by the Administrative Agent or any Lender;

 

(f)                 Cross Default.  (i) The Company, any Guarantor or any
Restricted Subsidiary fails to make any payment of more than $1,000,000 in
respect of any Indebtedness when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (ii) the Company, any

 

78

--------------------------------------------------------------------------------


 

 

Guarantor or any Restricted Subsidiary fails after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness having an aggregate principal amount of more than
$1,000,000 if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity; or (iii) any
Indebtedness of the Company, any Guarantor or any other Restricted Subsidiary in
excess of $1,000,000 shall be declared due and payable prior to its stated
maturity; provided that this clause (f) shall not apply to any Indebtedness
outstanding hereunder and any Indebtedness of any Debtor that was incurred prior
to the Petition Date (or, if later, the date on which such Person became a
Debtor);

 

(g)                Insolvency; Voluntary Proceedings.  Any Restricted Subsidiary
(other than a Debtor) (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) takes any action to
effectuate or authorize any of the foregoing, unless (x) prior to any of the
foregoing described in clauses (i) through (iii) above, such Restricted
Subsidiary becomes a Loan Party, (y) within five (5) Business Days of such
action, such Restricted Subsidiary’s Insolvency Proceeding becomes jointly
administered with that of the Company, and (iii) each of the Interim Order
(within five (5) Business Days of the commencement of such proceeding or such
other circumstance) and Final Order (within forty-five (45) days of the
commencement of such proceeding or such other circumstance) are made applicable
to such Restricted Subsidiary;

 

(h)               Involuntary Proceedings. (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Restricted Subsidiary (other than a
Debtor), or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against all or a substantial part of such
Restricted Subsidiary’s Properties, and any such proceeding or petition shall
not be dismissed, or such writ, judgment, warrant of attachment, execution or
similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) any Restricted Subsidiary (other than a
Debtor) admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Restricted Subsidiary
(other than a Debtor) acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business, unless (x) prior to any of the foregoing described in clauses
(i) through (iii) above, such Restricted Subsidiary becomes a Loan Party,
(y) within five (5) Business Days of such action, such Restricted Subsidiary’s
Insolvency Proceeding becomes jointly administered with that of the Company, and
(iii) each of the Interim Order (within five (5) Business Days of the
commencement of such proceeding or such other circumstance) and Final Order
(within forty-five (45) days of the commencement of such proceeding or such
other circumstance) are made applicable to such Restricted Subsidiary;

 

79

--------------------------------------------------------------------------------


 

(i)                   Post-petition Judgments. One or more non-interlocutory
judgments, non-interlocutory orders, decrees or arbitration awards is entered
against the Company, any Guarantor or any other Restricted Subsidiary (which, in
the case of the Debtors only, arose post-petition)  involving in the aggregate a
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related series
of transactions, incidents or conditions, of $1,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof;

 

(j)                  Change of Control.  There occurs any Change of Control;

 

(k)               Loss of Permit.  Any Governmental Authority revokes or fails
to renew any material license, permit or franchise of the Company, any Guarantor
or any other Restricted Subsidiary, or the Company, any Guarantor or any other
Restricted Subsidiary for any reason loses any material license, permit or
franchise, or the Company, any Guarantor or any other Restricted Subsidiary
suffers the imposition of any restraining order, escrow, suspension or impound
of funds in connection with any proceeding (judicial or administrative) with
respect to any material license, permit or franchise and, in each case, such
revocation, failure or loss could reasonably be expected to have a Material
Adverse Effect; and such default remains unremedied for a period of thirty (30)
days after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such default or (ii) the date upon which written
notice thereof is given to the Company by the Administrative Agent or any
Lender;

 

(l)                   Guaranty Default.  A Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or such Guarantor or any other
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder;

 

(m)           Enforceability or Perfection of Loan Documents.  (i) Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect or shall be declared to be null and void,
the validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder, or the
Obligations shall be subordinated for any reason (other than by the consent of
the Lenders); or (ii) any Lien created under any Loan Document shall fail to
constitute a Lien perfected as or having the priority required by this Agreement
or the relevant Security Document or the Orders and subject to such limitations
and restrictions as are set forth herein and therein in a material portion of
the Collateral, subject only to Permitted Liens, and such failure shall continue
for at least thirty (30) days after the earlier of (A) the date upon which a
Responsible Officer knew or reasonably should have known of such default or
(B) the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

 

(n)               ERISA.  Either (i) any unpaid minimum required contribution
(as defined in Section 430 of the Code in excess of $1,000,000 exists with
respect to any Pension Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) the Company or

 

80

--------------------------------------------------------------------------------


 

any ERISA Affiliate institutes steps to terminate any Pension Plan and the then
current value of such Pension Plan’s benefit liabilities exceeds the then
current value of such Pension Plan’s assets available for the payment of such
benefit liabilities by more than $1,000,000.

 

(o)               Conversion; Entry of Certain Orders. (i) The entry of an order
dismissing any of the Cases or converting any of the Cases to a case under
chapter 7 of the Bankruptcy Code, or any filing by the Company of a motion or
other pleading seeking entry of such an order;

 

(ii)                                  a trustee, responsible officer or an
examiner having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Bankruptcy Code section 1104
(other than a fee examiner) is appointed or elected in the any of the Cases, any
Loan Party applies for, consents to, or fails to contest in, any such
appointment, or the Bankruptcy Court shall have entered an order providing for
such appointment, in each case without the prior written consent of the Required
Lenders in their sole discretion;

 

(iii)                               the entry of an order or the filing by any
Loan Party of an application, motion or other pleading seeking entry of an order
staying, reversing, vacating or otherwise modifying the Interim Order or the
Final Order, in each case in a manner adverse in any material respect to the
Administrative Agent or the Lenders;

 

(iv)                              the entry of an order in any of the Cases
denying or terminating use of cash collateral by the Loan Parties;

 

(v)                                 the entry of an order in any of the Cases
granting relief from any stay of proceeding (including, without limitation, the
automatic stay) so as to allow a third party to proceed against any material
assets of the Loan Parties having a value in excess of $1,000,000;

 

(vi)                              the entry of a final non-appealable order in
the Cases charging any of the Collateral under Section 506(c) of the Bankruptcy
Code against the Lenders or the commencement of any other actions by the Loan
Parties (or any direct or indirect parent thereof), that challenges the rights
and remedies of the Administrative Agent or the Lenders under the DIP Facility
in any of the Cases or that is inconsistent with the Loan Documents;

 

(vii)                           the entry of an order in any of the Cases
seeking authority to use cash collateral (other than with the prior written
consent of the Administrative Agent and the Required Lenders) or to obtain
financing under Section 364 of the Bankruptcy Code (other than the DIP
Facility);

 

(viii)                        the entry of an order in any of the Cases granting
adequate protection to any other person (other than the Orders and other than
pursuant to “first day” orders reasonably acceptable to the Administrative Agent
and the Required Lenders);

 

81

--------------------------------------------------------------------------------


 

(ix)                              the filing or support of any pleading by any
Loan Party (or any direct or indirect parent thereof), seeking, or otherwise
consenting to, any of the matters set forth in clauses (i) through (viii) above;
or

 

(x)                                 termination or expiration of any exclusivity
period for any Loan Party to file or solicit acceptances for a plan of
reorganization.

 

(p)               Loan Party Action. The commencement of any action, including
the filing of any pleading, by any Loan Party or any direct or indirect
subsidiary of any Loan Party (or by any direct or indirect parent of any Loan
Party) against any of the prepetition secured parties with respect to any of the
obligations or Liens under or with respect to the Existing Debt.

 

(q)               Pre-Petition Payments. The making of any Pre-Petition Payments
other than (i) as permitted by the Interim Order or the Final Order, (ii) as
permitted by any “first day” orders reasonably satisfactory to the
Administrative Agent and the Required Lenders, or (iii) as permitted by any
other order of the Bankruptcy Court in amounts reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

(r)                  Administrative Expense. The entry of an order of the
Bankruptcy Court granting, other than in respect of the DIP Facility and the
Carve-Out, any claim entitled to superpriority administrative expense claim
status in the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code pari
passu with or senior to the claims of the Administrative Agent and the Lenders
under the DIP Facility, or the filing by the Company of a motion or application
seeking entry of such an order.

 

(s)                 Incurrence of Liens. Other than with respect to the
Carve-Out and the Liens permitted to have such priority under the Loan Documents
and the Orders, the Company shall create or incur, or the Bankruptcy Court
enters an order granting, any Lien which is pari passu with or senior to any
Liens under the Loan Documents or the Orders or the adequate protection Liens
granted under the Interim Order.

 

(t)                  Non-compliance with Interim Order or Final Order.
Noncompliance by any Loan Party or any of its Subsidiaries with the terms of the
Interim Order or the Final Order.

 

(u)               Lawsuits. The Loan Parties or any of their Subsidiaries (or
any direct or indirect parent of any Loan Party) or any person claiming by or
through any of the foregoing, shall obtain court authorization to commence, or
shall commence, join in, assist or otherwise participate as an adverse party in
any suit or other proceeding against the Administrative Agent or any of the
Lenders regarding the DIP Facility, unless such suit or other proceeding is in
connection with the enforcement of the Loan Documents against the Administrative
Agent or Lenders.

 

(v)               Confirmation of Plan. A plan of reorganization shall be
confirmed in any of the Cases that is not an Acceptable Plan of Reorganization,
or any order shall be entered which dismisses any of the Cases and which order
does not provide for termination of the Commitments under the DIP Facility and
indefeasible payment in full in cash of the

 

82

--------------------------------------------------------------------------------


 

Obligations under the Loan Documents, or any of the Loan Parties or any of their
subsidiaries (or any of their direct or indirect parents) shall file, propose,
support, or fail to contest in good faith the filing or confirmation of such a
plan or the entry of such an order.

 

(w)             Sale of Assets. Any Loan Party (or any direct or indirect parent
thereof) shall file any motion seeking authority to consummate the sale of
assets of any Loan Party (other than any such sale that is permitted under the
Loan Documents) pursuant to Section 363 of the Bankruptcy Code having a value in
excess of $2,500,000, without the prior written consent of the Required Lenders;

 

(x)               RSA. The Company or any Subsidiary shall have defaulted or
otherwise breached any of its obligations under the Restructuring Support
Agreement or the Restructuring Support Agreement shall have been modified in a
manner adverse to the Lenders or terminated; or

 

(y)               Ellwood LLA.                     The SLC shall have denied
regulatory approval for the Ellwood LLA.

 

Section 9.2                                    Remedies.  If any Event of
Default occurs and is continuing, subject to the terms and conditions set forth
in the Orders, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders:

 

(a)               declare the Commitment, if any, of each Lender to make Loans
to be terminated, or declare all or any part of the unpaid principal of the
Loans, all interest accrued and unpaid thereon and all other amounts payable
under the Loan Documents to be immediately due and payable, whereupon the same
shall be, without presentment, demand, protest, notice of intention to
accelerate, notice of acceleration, or any other notice of any kind, all of
which are hereby expressly waived by the Company and each Guarantor, immediately
due and payable; and

 

(b)               subject to the provisions of the Orders, upon the giving of
five calendar days’ notice to the Debtors (the “Remedies Notice Period”),
(i) terminate the consensual use of cash collateral and (ii) exercise all other
rights and remedies provided for in the Security Documents and the Orders and
under applicable law.  During the Remedies Notice Period, any party in interest
shall be entitled to seek an emergency hearing with the Bankruptcy Court,
provided that at any such hearing the sole issue that the Debtors may contest is
whether an Event of Default has occurred and/or is continuing.

 

Section 9.3                                    Application of Proceeds.  The
proceeds received by the Administrative Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies or
otherwise and any amounts received by the Administrative Agent or any Lender
under or pursuant to the Guaranty shall be applied, in full or in part, together
with any other sums then held by the Administrative Agent to the Obligations as
follows:

 

(a)               first, to the payment or reimbursement of the Administrative
Agent for all costs, expenses, disbursements and losses incurred by the
Administrative Agent and which any Loan Party is required to pay or reimburse
pursuant to the Loan Documents, together with

 

83

--------------------------------------------------------------------------------


 

interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(b)               second, to the payment or reimbursement of the Lenders for all
costs, expenses, disbursements and losses incurred by such Persons and which any
Loan Party is required to pay or reimburse pursuant to the Loan Documents,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 

(c)                third, to the payment of interest on the Loans which is then
due;

 

(d)               fourth, to the payment of principal of the Loans which is then
due; and

 

(e)                fifth, to whomsoever shall be legally entitled thereto.

 

In the event that such proceeds are insufficient to pay in full the items
described in any of the above clauses of this Section 9.3, the available
proceeds for such items in such clause shall be applied ratably to the unpaid
items in such clause and the Loan Parties shall remain liable in accordance with
the Loan Documents for any deficiency.  Each Loan Party acknowledges the
relative rights, priorities and agreements of the Administrative Agent and the
Lenders as set forth in this Agreement, including as set forth in this
Section 9.3.

 

Section 9.4                                    Rights Not Exclusive.  The rights
provided for in this Agreement and the other Loan Documents are cumulative and
are not exclusive of any other rights, powers, privileges or remedies provided
by law or in equity, or under any other instrument, document or agreement now
existing or hereafter arising.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                             Actions.  (a)  Each of the Lenders
hereby irrevocably appoints Wilmington Trust, National Association, as its
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Concurrently herewith,
each Lender directs the Administrative Agent, in such capacity, to enter into
the Loan Documents and any other related agreements, in the forms presented to
the Administrative Agent. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Company shall not
have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

84

--------------------------------------------------------------------------------


 

Section 10.2                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of this Agreement as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.3                             Exculpatory Provisions.  (a)  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties and
obligations hereunder shall be solely administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, covenants, functions, obligations, responsibilities or
liabilities, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, including in each
case, without limitation, any expression of approval or satisfaction or any
delivery of a Carve-Out Trigger Notice pursuant to and as defined in the Orders,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents) and in the absence of such direction or consent may refrain from
taking any such discretionary actions or exercising any such discretionary
power, provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of (or
non-objection by) the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1), or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Company or a Lender.

 

(c)                The Administrative Agent and each of its officers, directors,
employees, advisors, agents, attorneys-in-fact and affiliates shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report, statement or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or for the failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

(d)               No provision of this Agreement or any related document shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder or thereunder or in the exercise of any of its rights or
powers.

 

(e)                The Administrative Agent shall not be liable for failing to
comply with its obligations under this Agreement in so far as the performance of
such obligations is dependent upon the timely receipt of instructions and/or
other information from any other Person which are not received or not received
by the time required.

 

(f)                 The Administrative Agent shall not be required to take any
action under this Agreement or any related document if taking such action
(i) would subject the Administrative Agent to a tax in any jurisdiction where it
is not then subject to a tax, or (ii) would require the Administrative Agent to
qualify to do business in any jurisdiction where it is not then so qualified.

 

(g)                The Administrative Agent shall not have any duty or
responsibility in respect of (i) any recording, filing, or depositing of this
Agreement or any other agreement or instrument, monitoring or filing any
financing statement or continuation statement evidencing a security interest,
the maintenance of any such recording, filing or depositing or to any
re-recording, re-filing or re-depositing of any thereof, or otherwise monitoring
or maintaining the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (ii) the
acquisition or maintenance of any insurance or (iii) the payment or discharge of
any tax, assessment, or other governmental charge or any lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of the
Collateral.  The Administrative Agent shall be authorized to, but shall in no
event have any

 

86

--------------------------------------------------------------------------------


 

duty or responsibility to, file any financing or continuation statements or
record any documents or instruments in any public office at any time or times or
otherwise perfect or monitor or maintain any security interest in the
Collateral.

 

(h)               In no event shall the Administrative Agent be liable for any
failure or delay in the performance of its obligations under this Agreement or
any related documents because of circumstances beyond the Administrative Agent’s
control, including, but not limited to, a failure, termination, or suspension of
a clearing house, securities depositary, settlement system or central payment
system in any applicable part of the world or acts of God, flood, war (whether
declared or undeclared), civil or military disturbances or hostilities, nuclear
or natural catastrophes, political unrest, explosion, severe weather or
accident, earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit the providing of the
services contemplated by this Agreement or any related documents, or the
unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Administrative Agent’s
control whether or not of the same class or kind as specified above.

 

(i)                   For the avoidance of doubt, the Administrative Agent’s
rights, protections, indemnities and immunities provided herein shall apply to
the Administrative Agent for any actions taken or omitted to be taken under any
Loan Document and any other related agreements in any of its capacities.

 

Section 10.4                             Reliance by Administrative Agent. 
(a)  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Without limiting the generality of the
foregoing, the Administrative Agent: (i) makes no warranty or representation to
any Lender or any other Person and shall not be responsible to any Lender or any
Person for any statements, warranties or representations (whether written or
oral) made by any other Person in or in connection with this Agreement or the
other Loan Documents; (ii) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, the other Loan Documents or any related documents on the part of
the Company, the Loan Parties or any other Person or to inspect the property
(including the books and records) of the

 

87

--------------------------------------------------------------------------------


 

Company and Loan Parties; and (iii) shall not be responsible to any Lender or
any other Person for the due execution, legality, validity, enforceability,
genuineness, sufficiency, ownership, transferability or value of any Collateral,
this Agreement, the other Loan Documents, any related document or any other
instrument or document furnished pursuant hereto or thereto.  The Administrative
Agent shall not have any liability to the Company, any Loan Party or any Lender
or any other Person for the Company’s, any Loan Party’s or any Lender’s, as the
case may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other loan Document.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate and unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans..  For purposes of clarity,
phrases such as “satisfactory to the Administrative Agent,” “approved by the
Administrative Agent,” “acceptable to the Administrative Agent,” “as determined
by the Administrative Agent,” “in the Administrative Agent’s discretion,”
“selected by the Administrative Agent,” “elected by the Administrative Agent,”
“requested by the Administrative Agent,” “waived by the Administrative Agent,”
“consented to by the Administrative Agent,” “agreed by the Administrative Agent”
and phrases of similar import (including, without limitation, any actions
required of the Administrative Agent in connection with the collection,
adjustment or settlement under an insurance policy pursuant to any Loan
Document, or any actions required of the Administrative Agent in connection with
or arising from the Cases) that authorize and permit the Administrative Agent to
approve, disapprove, determine, act or decline to act in its discretion may be
subject to the Administrative Agent’s receiving written direction or consent
from (or non-objection by) the Required Lenders to take such action or to
exercise such rights.

 

(b)               For purposes of determining compliance with the conditions
specified in Sections 5.1 and 5.2, each Lender that has made available to the
Administrative Agent its pro rata share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.

 

Section 10.5                             [Reserved].

 

Section 10.6                             Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance

 

88

--------------------------------------------------------------------------------


 

upon the Administrative Agent or any other Lender or any of their Affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.7                             Indemnification.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand (to the extent not reimbursed by or on behalf of the Company and
without limiting the obligation of the Company to do so), pro rata according to
each respective Lender’s ratable share of the Aggregate Commitment and
outstanding Loans, each Administrative Agent-Related Person from and against any
and all Indemnified Liabilities and Environmental Claims that are covered by the
Hazardous Materials Indemnity; provided, however, that no Lender shall be liable
for the payment to any Administrative Agent-Related Persons of any portion of
such Indemnified Liabilities and Environmental Claims that are covered by the
Hazardous Materials Indemnity to the extent the same arise from (i) the gross
negligence or willful misconduct of any Administrative Agent-Related Person or
(ii) a claim or action asserted by one or more other Administrative
Agent-Related Persons.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company.  The undertaking in this Section 10.7 shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

Section 10.8                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.9                             Resignation of Administrative Agent. 
(a)  The Administrative Agent may, upon 30 days’ notice to the Lenders and the
Company, resign as administrative agent under this Agreement.  Upon receipt of
any such notice of resignation, the Required Lenders (with the consent, not be
unreasonably delayed, withheld or conditioned, of the Company so long as no
Event of Default has occurred and is continuing) shall appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall

 

89

--------------------------------------------------------------------------------


 

be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Company that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed).

 

(b)               Anything herein to the contrary notwithstanding, the Required
Lenders shall be entitled for any reason to remove the existing Administrative
Agent by giving 30 days’ notice to such Person and appoint a successor
Administrative Agent meeting the qualifications set forth in clause (a) above. 
Such removal will, to the fullest extent permitted by applicable law, be
effective on the earlier of (i) the date a replacement Administrative Agent is
appointed and (ii) the date 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed) (the “Removal Effective Date”).

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 11.4 and 11.5 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

90

--------------------------------------------------------------------------------


 

Section 10.10                      [Reserved].

 

Section 10.11                      [Reserved].

 

Section 10.12                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any debtor relief law or
any other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.8, 11.4 and 11.5) allowed in such
judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8, 11.4, and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.13                      Collateral and Guaranty Matters.  (a) The
Secured Parties irrevocably authorize the Administrative Agent,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
the Security Termination Date, (y) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Loan Documents, or (z) if approved,
authorized or ratified in writing by the Required Lenders and, with respect to a
release of all or substantially all of the Collateral, by each other Lender
affected thereby;

 

91

--------------------------------------------------------------------------------


 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.1(j);

 

(iii)                               to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents; and

 

(iv)                              to release each deed of trust, mortgage,
fixture filing or other instrument.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.13.

 

(b)               The Administrative Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Company in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram, email or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent. 
As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Required Lenders or all of the Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties.

 

Section 10.14                      Posting of Approved Electronic
Communications.  (a)  In addition to providing the Administrative Agent with all
originals or copies of all Communications (as defined below) in the manner
specified by Section 11.2, the Company hereby also agrees, upon reasonable
request of the Administrative Agent, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent any information, documents
and other materials that it has furnished to the Administrative Agent pursuant
to the Loan Documents or to the Lenders under Section 7.1, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an electronic mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended

 

92

--------------------------------------------------------------------------------


 

recipient (such as by the “return receipt requested” function, as available,
return electronic mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its electronic
mail address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
electronic mail or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(b)               The Company further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(c)                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
INDEMNIFIED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PERSONS IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNIFIED PERSONS HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED
PERSONS IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH INDEMNIFIED PERSONS’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d)               The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address specified on
Schedule A hereof shall constitute effective delivery of the Communications to
the Administrative Agent for purposes of the Loan Documents.  Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

 

(e)                Nothing herein shall prejudice the right of the Company, the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

93

--------------------------------------------------------------------------------


 

Section 10.15                      Banking Law.  In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Banking Law”), the Administrative Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the
Administrative Agent.  Accordingly, each of the parties hereto agrees to provide
to the Administrative Agent upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Administrative Agent to comply with Banking Law.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                             Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by the
Company, any Guarantor or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Company and acknowledged by the Administrative Agent, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given; provided, however, that no such
agreement shall waive or amend Section 2.14 or change the definition of
“Defaulting Lender” without the written consent of the Administrative Agent; and
provided, further, however, that (x) the Administrative Agent and the Company
may, without the consent of the Lenders, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, typographical
error, defect or inconsistency if such amendment, modification or supplement
does not adversely affect the rights of any Lender and (y) no such waiver,
amendment, modification, termination or consent shall, do any of the following:

 

(a)               extend or increase the Commitment of any Lender (including,
without limitation by means of any amendment purporting to remove or change the
requirement that such Commitment shall not exceed the Aggregate Commitment)
(other than as expressly contemplated by clause (b) of the definition of
“Termination Date”) or reinstate any Commitment terminated pursuant to
Section 9.2 without the written consent of such Lender (it being understood that
a waiver of any condition precedent set forth in Section 5.2 or the waiver of
any Default or Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

 

(b)               postpone the final maturity date of (other than as expressly
contemplated by clause (b) of the definition of “Termination Date”) any Loan, or
postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;

 

94

--------------------------------------------------------------------------------


 

(c)     reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount,
provided, however, that only the consent of the Required Lenders shall be
necessary to waive any obligation to pay interest at the Default Rate instead of
the otherwise applicable rate;

 

(d)     change in any manner the definition of “Required Lenders” or the Lenders
required to rescind or annul an acceleration without the written consent of each
Lender affected thereby;

 

(e)     amend this Section 11.1, Section 2.12, Section 9.3 or Section 11.8(e),
or any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders, without the written consent of all
Lenders;

 

(f)      change in any manner the definition of “Initial Lenders” or any
provision of this Agreement which, by its terms, affects the Initial Lenders,
without the written consent of the Initial Lenders; or

 

(g)     amend or modify the Superpriority Claim status of the Lenders under the
Orders or under any Loan Document, release all or substantially all of the
Collateral or any Secured Party from the benefit thereof, or release any
Guarantor from any Guaranty or any Secured Party from the benefit thereof, or
modify Section 10.13(a) or Section 11.28, in each case without the written
consent of each Lender affected thereby; provided that this restriction shall
not restrict releases of Collateral or Guarantors permitted under
Section 10.13(a) or Section 11.28 or any modification or amendment to any Loan
Document to implement any such release;

 

provided, further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders and (ii)  no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

 

(h)     Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans of such Lender
hereunder will not be taken into account in determining whether the Required
Lenders or all of the Lenders, as required, have approved any such amendment or
waiver (and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

95

--------------------------------------------------------------------------------


 

Section 11.2          Notices.  All notices, requests and other communications
shall be in writing and mailed, faxed or delivered, to the address or facsimile
number specified for notices on Schedule A hereof; or, as directed to the
Company or the Administrative Agent, to such other address as shall be
designated by such party in a written notice to the other parties, and as
directed to any other party, at such other address as shall be designated by
such party in a written notice to the Company and the Administrative Agent.

 

(a)     All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when received, or transmitted in
legible form by facsimile machine (except that, if not faxed during normal
business hours for the recipient, shall be deemed to have been given the opening
of business or the next Business Day for the recipient), respectively, or if
mailed, upon the third Business Day after the date deposited into the U.S. mail,
or if delivered by hand, upon delivery; except that notices pursuant to
Article II or Article IX shall not be effective until actually received by the
Administrative Agent.

 

(b)     Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Company.  The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Company to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Company or other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Company to repay the Loans shall not be affected in any way or
to any extent by any failure by the Administrative Agent and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in the telephonic or facsimile notice.

 

Section 11.3          No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights and
remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights and
remedies than they would otherwise have.

 

Section 11.4          Costs and Expenses.  Each Loan Party agrees, jointly and
severally, to:

 

(a)     whether or not the transactions contemplated hereby are consummated, pay
or reimburse the Administrative Agent within five Business Days after demand
(subject to Section 5.1(h)) for all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent or the Lenders or any of
their Affiliates in connection with the extensions of credit hereunder and the
development, preparation, delivery, administration and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other documents

 

96

--------------------------------------------------------------------------------


 

prepared in connection herewith or therewith, the consummation of the
transactions contemplated hereby and thereby, including Attorney Costs incurred
by the any such Person with respect thereto except such costs and expenses as
may be incurred by the assignor Lenders or Assignee under Section 11.8; and

 

(b)     pay or reimburse the Administrative Agent and each Lender within five
Business Days after demand (subject to Section 5.1(h)) for all reasonable and
documented out-of-pocket costs and expenses (including Attorney Costs) incurred
by each of them in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or any other Loan
Document (including, but not limited to, the collection or enforcement of any
Note through any legal proceedings) during the existence of an Event of Default
or after acceleration of the Loans (including in connection with any “workout”
or restructuring regarding the Loans, and including in any Insolvency Proceeding
or appellate proceeding).

 

(c)     Payment by any Lender of amounts pursuant to Section 10.7 shall not
relieve the Company of any obligations under this Section 11.4.

 

Section 11.5          Indemnity.  Whether or not the transactions contemplated
hereby are consummated, each Loan Party agrees, jointly and severally, to
indemnify and hold each Administrative Agent-Related Person and each Lender and
each of their respective Affiliates, successors and assignors and its and their
respective officers, directors, employees, counsel, agents, advisors,
controlling Persons, members and attorneys in fact (each, an “Indemnified
Person” and collectively, the “Indemnified Persons”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims (excluding Environmental Claims that are covered by the
Hazardous Materials Indemnity), costs, charges, expenses and disbursements
(including Attorney Costs) and settlement costs of any kind or nature whatsoever
which may at any time (including at any time following repayment of the Loans,
and the termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein (other than the Hazardous
Materials Indemnity), including any of the Loan Documents (other than the
Hazardous Materials Indemnity), or the transactions contemplated hereby,
including with respect to any investigation, litigation or proceeding (including
any Insolvency Proceeding or appellate proceeding) related to or arising out of
this Agreement or any Loan Document (other than the Hazardous Materials
Indemnity), the Loans or the use of the proceeds thereof, and the transactions
contemplated hereby, whether or not any Indemnified Person is a party thereto
(all the foregoing, collectively, the “Indemnified Liabilities”), WHETHER OR NOT
SUCH INDEMNIFIED LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED
PERSON’S NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE
CLAIMS WHICH RESULT FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE
OF THE INDEMNIFIED PERSON, OR ANY ONE OR MORE OF THEM; provided, however, that
such Loan Party shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities to the extent same arise from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final and non-appealable order of a court of competent jurisdiction.  No
Indemnified Person shall be liable for any damages arising from the

 

97

--------------------------------------------------------------------------------


 

use by unauthorized Persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement or any other Loan Document or
any of the transactions contemplated thereby.  All amounts due under this
Section shall be payable not later than thirty (30) days after written demand
therefor.  Payment by any Lender of amounts pursuant to Section 10.7 shall not
relieve the Company of any obligations under this Section 11.5. The agreements
in Sections 11.4 and 11.5 shall survive payment of all other Obligations.

 

Section 11.6          Payments Set Aside.  To the extent that the Company makes
a payment to the Administrative Agent or the Lenders, or the Administrative
Agent or the Lenders exercise their right of setoff, and such payment or the
proceeds of such setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, debtor-in-possession,
receiver or any other Person, in connection with any Insolvency Proceeding or
otherwise, then (a) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent or such Lender upon demand its ratable share of any amount so recovered
from or repaid by the Administrative Agent or such Lender.

 

Section 11.7          Successors and Assigns.  This Agreement shall become
effective at the Effective Time and thereafter this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Company may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

Section 11.8          Assignment by Lenders.  Any Lender may at any time assign
to one or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment or of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(a)     Minimum Amounts.  The aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Lender Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Lender Assignment
Agreement, as of the Trade Date) shall not be less than $1,000,000.

 

(b)     Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned.

 

(c)     No consent shall be required for any assignment except:

 

98

--------------------------------------------------------------------------------


 

(i)       so long as no Event of Default shall have occurred and be continuing,
the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed, provided that such consent shall be deemed to be given
unless the Company has objected thereto within 10 Business Days after having
received notice of such assignment) shall be required unless such assignment is
to (x) a Lender, (y) an affiliate of a Lender or (z) an Approved Fund; and

 

(ii)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
(x) a Lender, (y) an affiliate of a Lender or (z) an Approved Fund; provided
that, in each case, no assignment shall be made to any Defaulting Lender or any
of its Subsidiaries (or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or any of its Subsidiaries).

 

(d)     The parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.  The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(e)     No such assignment shall be made to the Company or any of its
Affiliates.

 

(f)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(d), from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under

 

99

--------------------------------------------------------------------------------


 

this Agreement (and, in the case of a Lender Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.3, 3.4, 11.4, and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

(g)     The Administrative Agent shall maintain, acting solely for this purpose
as agent for the Company, a copy of each Lender Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and any Commitments of, and principal amount (and
stated interest) of the Loans owing to each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Company, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loan recorded
therein for all purposes of this Agreement.  The Register shall be available for
inspection by the Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(h)     Any Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to any Person (other
than a natural Person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Company, the Administrative Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a), (b),
(c), (d) and (e) that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.3, and 3.4
(subject to the requirements and limitations therein) (it being understood that
the documentation required under Section 3.1(g) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant shall not be entitled to receive any greater payment under
Sections 3.1, 3.3, or 3.4, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change

 

100

--------------------------------------------------------------------------------


 

in Law that occurs after the Participant acquired the applicable participation. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 2.12 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(i)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 11.9          Interest.  It is the intention of the parties hereto to
comply with applicable usury laws, if any; accordingly, notwithstanding any
provision to the contrary in this Agreement or any other Loan Document
(including any Notes) or otherwise relating hereto, in no event shall this
Agreement, the Notes or any other Loan Document require or permit the payment,
taking, reserving, receiving, collection, or charging of any sums constituting
interest under applicable laws which exceed the Highest Lawful Rate.  If any
such excess interest is called for, contracted for, charged, taken, reserved, or
received in connection with the Loans or in any of the Loan Documents or
otherwise relating thereto, or in any communication by the Administrative Agent
or the Lenders or any other Person to the Company or any other Person, or in the
event all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time under the Loans or any Loan Document shall exceed the Highest Lawful
Rate, then in any such event it is agreed as follows:  (i) the provisions of
this Section 11.9 shall govern and control, (ii) neither any Loan Party nor any
other Person now or hereafter liable for the payment of the Loans shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the Highest Lawful Rate, (iii) any such excess which is or has been
received notwithstanding this Section 11.9 shall be credited against the then
unpaid principal balance of the Loans or, if the Loans have been or would be
paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes, or any other Loan Document and otherwise relating thereto,
and any communication to the Company, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other

 

101

--------------------------------------------------------------------------------


 

document, to the Highest Lawful Rate as now or hereafter construed by courts
having jurisdiction hereof or thereof.  Without limiting the foregoing, all
calculations of the rate of the interest contracted for, charged, collected,
taken, reserved, or received in connection with the Loans, this Agreement or any
other Loan Document which are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Loans, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved, or received.  The terms of this Section 11.9 shall
be deemed to be incorporated in every document and communication relating to the
Notes, the Loans, any other Credit Extension or any other Loan Document.

 

Section 11.10       Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by a Guarantor under a
Guaranty in respect of a Credit Extension to the Company, the Company shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment subject to the provisions of the
Guaranty executed by such Guarantor.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired.  No failure on the part of the
Company to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Guarantors with respect to any Guaranty,
and each Guarantor shall remain liable for the full amount of the obligation of
the Guarantors under each such Guaranty in accordance therewith.

 

Section 11.11       Automatic Debits of Fees.  With respect to any commitment
fee, arrangement fee or other fee, or any other cost or expense (including
Attorney Costs) due and payable to the Administrative Agent under the Loan
Documents, the Company hereby irrevocably authorizes the Administrative Agent,
after giving reasonable prior notice to the Company, to debit any deposit
account of the Company with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section 11.11 shall be deemed a setoff.

 

Section 11.12       Notification of Addresses, Lending Offices, etc..  Each
Lender shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Lender should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

Section 11.13       Counterparts.  This Agreement may be executed in any number
of separate counterparts, no one of which need be signed by all parties; each of
which, when so

 

102

--------------------------------------------------------------------------------


 

executed, shall be deemed an original, and all of such counterparts taken
together shall be deemed to constitute but one and the same instrument.  A fully
executed counterpart of this Agreement by facsimile or PDF signatures shall be
binding upon the parties hereto.

 

Section 11.14       Headings.  The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

 

Section 11.15       Confidentiality.  Each Lender agrees to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as “confidential” or “secret” by the Company and
provided to it by the Company or any of its Subsidiaries, or by the
Administrative Agent on such Company’s or Subsidiary’s behalf, under or in
connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents, except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Lender, or (ii) was or becomes
available on a non-confidential basis from a source other than the Company,
provided, however, that such source is not bound by a confidentiality agreement
with the Company known to the Lender; provided further, however, that any Lender
may disclose such information (A) at the request or pursuant to any requirement
of any Governmental Authority to which such Lender is subject or in connection
with an examination of such Lender by any such authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender’s
independent auditors and other professional advisors; (G) to any Affiliate of
such Lender, or to any Participant or Assignee, actual or potential, provided
that such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Lenders hereunder; (H) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the Obligations under
this Agreement or surety, reinsurer, guarantee or credit liquidity enhancer; and
(I) as to any Lender, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Company is party or
is deemed party with such Lender.

 

Section 11.16       Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

Section 11.17       No Third Parties Benefited.  This Agreement is made and
entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

103

--------------------------------------------------------------------------------


 

Section 11.18       Governing Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE).

 

Section 11.19       Forum Selection and Consent to Non-Exclusive Jurisdiction. 
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF
THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF IN ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COMPANY, ANY SUBSIDIARY, ANY GUARANTOR, THE DENVER
PARENT, THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER PARTY HERETO OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
EXCLUSIVELY IN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY
MAY BE BROUGHT AT THE ADMINISTRATIVE AGENT’S OPTION IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH OF THE
PARTIES HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.2, IF APPLICABLE;
PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  EACH OF
THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY OF THE PARTIES HERETO HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER

 

104

--------------------------------------------------------------------------------


 

THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH SUCH PARTY
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

Section 11.20       Entire Agreement; Orders Govern.  This Agreement, together
with the other Loan Documents, embodies the entire agreement and understanding
among the Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to the subject matter hereof
or thereof not expressly set forth or referred to herein or in any other Loan
Document. To the extent that any provision herein is inconsistent with any term
of any of the Orders, such Order shall control.

 

Section 11.21       No Oral Agreements.  THIS AGREEMENT, TOGETHER WITH THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 11.22       Accounting Changes.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Company and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

Section 11.23       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER

 

105

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.24       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 11.25       USA PATRIOT Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with said Act.

 

Section 11.26       Acknowledgments.  Each of the Company and each Guarantor
hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any Lender nor Agent-Related Person
has any fiduciary relationship with or duty to the Company or any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent  and the
Lenders and Agent-Related Persons,

 

106

--------------------------------------------------------------------------------


 

on one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent and the Lenders or among the Loan Parties and the Lenders.

 

Section 11.27       Survival of Representations and Warranties.  All
representations and warranties made by the Company and each Guarantor herein, in
the other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith, shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of this
Agreement, and the making of the Loans and other extensions of credit hereunder,
regardless of any investigation made by the Lenders or on their behalf.  The
provisions of Sections 11.5 and 11.10 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or enforceability
of any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent or any Lender.

 

Section 11.28       Release of Collateral and Guarantee Obligations. 
(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Company in connection with any Disposition of
Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender or any Indemnified Person)
take such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents; provided, however, that the Company shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release (or such shorter period agreed to by the
Administrative Agent), a written request for release identifying the relevant
Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Company stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.

 

(b)     Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Security Termination Date, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender and any Indemnified
Person) take such actions as shall be required to release its security interest
in all Collateral, and to release all guarantee obligations provided for in any
Loan Document.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar

 

107

--------------------------------------------------------------------------------


 

officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

Section 11.29       [Reserved].

 

Section 11.30       Certain Waivers.

 

In recognition of the fact that the Obligations of the Guarantors, in addition
to the Obligations of the Company, are secured by the Mortgaged Properties, the
Company agrees to the following provisions:

 

(a)           The Company’s obligations under the Loan Documents are independent
of those of any other Person.  The Administrative Agent may bring a separate
action against the Company, and the Company waives any right to require the
Administrative Agent to proceed against any other Loan Party or any other
Person, firm, or corporation or to proceed against or exhaust any other security
held by it at any time or to pursue any other remedy in its powers, and the
Company agrees that Administrative Agent shall not be obligated to resort to any
other security, including security given by the other Loan Parties, with any
priority, in any particular order, or at all, even if such action destroys,
alters, or otherwise impairs the Company’s subrogation rights or the Company’s
right to proceed against the other Loan Party for reimbursement, or both.

 

(b)           The Company waives and agrees not to assert or take advantage of:

 

(i)            Any right to require Administrative Agent to proceed against the
other Loan Parties or any other Person or any security now or later held by the
Administrative Agent or to pursue any other remedy whatsoever, including any
such right or any other right set forth in California Civil Code §2845 or §2850;

 

(ii)           Any defense based on any legal disability of any other Loan Party
or any other Person, or any discharge or limitation of the liability of the
other Loan Parties or any other Person to Administrative Agent and of the other
Secured Parties, or any restraint or stay applicable to actions against the
other Loan Parties or any other Person, whether such disability, discharge,
limitation, restraint, or stay is consensual, or by order of a court or other
governmental authority, or arising by operation of law or any liquidation,
reorganization, receivership, bankruptcy, insolvency, debtor-relief proceeding,
or from any other use;

 

(iii)          Presentment, demand, protest, setoffs, counterclaims, and notice
of any kind;

 

(iv)          Any defense based on the modification, renewal, extension, or
other alteration of the Obligations;

 

(v)           Any defense based on Administrative Agent’s negligence, the
failure to protect any security interest, or the failure to file a claim in any
bankruptcy of any Loan Party or of any other Person;

 

108

--------------------------------------------------------------------------------


 

(vi)          Any defense based on a statute of limitations to the fullest
extent permitted by law and any defense based on Administrative Agent’s delay in
enforcing the Loan Documents;

 

(vii)         All rights of subrogation, reimbursement, indemnity, contribution,
any other rights that may become available to the Company under California Civil
Code §§2787-2856, inclusive, all rights to enforce any remedy that
Administrative Agent, may have against any other Loan Party or any other Person,
and all rights to participate in any security held by Administrative Agent for
the Indebtedness, including any such right or any other right set forth in
California Civil Code §1845, §2848, or §2849, until the Obligations have been
performed in full, and any defense based on the impairment of any subrogation
rights that the Company may have;

 

(viii)        Any defense based on or arising from any defense that the Loan
Parties may have to the performance of any part of the Obligations;

 

(ix)          Any defense to recovery by the Administrative Agent of a
deficiency after a nonjudicial sale of real or personal property, any defense
based on the unavailability to the Administrative Agent of recovery of a
deficiency judgment after nonjudicial sale of real or personal property, and any
defense based on or arising from California Code of Civil Procedure §580a,
§580b, §580d, or §726 (including any fair value limitations under §726 of that
Code) or based on or arising from Division 9 or any other applicable division of
the California Commercial Code;

 

(x)           Any defense based on the death, incapacity, lack of authority, or
termination of existence or revocation by any Person(s) or entity(ies), or the
substitution of any party to any Loan Document;

 

(xi)          Any defense based on or related to the Company’s lack of knowledge
of the financial condition of the other Loan Parties;

 

(xii)         Any defense based on California Civil Code §2809; and

 

(xiii)        Any defense or right based on the acceptance by the Administrative
Agent or an Affiliate of the Administrative Agent of a deed in lieu of
foreclosure, without extinguishing the debt, even if such acceptance destroys,
alters, or otherwise impairs subrogation rights of the Company, or the right of
the Company to proceed against the other Loan Parties for reimbursement, or
both.

 

(c)           The Company, by execution of the Loan Documents, represents to the
Administrative Agent that the relationship between the Company and the other
Loan Parties is such that the Company has access to all relevant facts and
information on the Obligations and on the other Loan Parties, and that the
Administrative Agent can rely on the Company’s having such access.  The Company
waives and agrees not to assert any duty of the Administrative  Agent to
disclose to the Company any facts that it may now know or later learn about the
other Loan Parties, regardless of whether the Administrative Agent has reason to
believe that any such facts

 

109

--------------------------------------------------------------------------------


 

materially increase the risk beyond that which the Company intends to assume,
has reason to believe that

such facts are unknown to the Company, or has a reasonable opportunity to
communicate such facts to the Company.  The Company is fully responsible for
being and keeping informed of the financial condition of the other Loan Parties
and all circumstances bearing on the risk of nonpayment of any Obligations
secured by the Loan Documents.

 

(d)           The Company waives all rights and defenses that the Company may
have because the debt of the other Loan Parties is secured by real property. 
This means, among other things, that (x) the Administrative Agent may collect
from the Company without first foreclosing on any real or personal property
collateral pledged by the other Loan Parties; and (y) if the Administrative
Agent forecloses on any real property collateral pledged by the other Loan
Parties, then (i) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (ii) the Administrative Agent may collect
from the Company even if the Administrative Agent, by foreclosing on the real
property collateral, has destroyed any right the Company may have to collect
from the other Loan Parties.  This is an unconditional and irrevocable waiver of
any rights and defenses the Company may have because the debt of the other Loan
Parties is secured by real property.  These rights and defenses include any
rights or defenses based on California Code of Civil Procedure §580a, §580b,
§580d or §726.

 

(e)           Upon the occurrence and during the continuance of an Event of
Default with respect to the Obligations, or any part of it, the Administrative
Agent may, subject to the terms of the Orders, elect to foreclose nonjudicially
or judicially against any real or personal property security it holds for the
Obligations or any part of it, or exercise any other remedy.  No such action by
the Administrative Agent shall release or limit the liability of the Company,
even if the effect of that action is to deprive the Company of the right to
collect reimbursement from the other Loan Parties or any other Person for any
sums paid to the Administrative Agent, or to obtain reimbursement by means of
any security held by the Administrative Agent for the Obligations, or to impair
any subrogation right the Company may have.  The Company waives all rights and
defenses arising out of an election of remedies by the Administrative Agent,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed the Company’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the Code of Civil Procedure or otherwise.

 

(f)            The Company waives demand, protest, and notice of any kind,
including, without limiting the generality of the foregoing, notice of the
existence, creation, or incurring of new or additional indebtedness, or of any
action or nonaction by the other Loan Parties, the Administrative Agent, any of
the Lenders, any endorser, any creditor of the other Loan Parties under this or
any other instrument, or any other Person whatsoever, in connection with any
Indebtedness or evidence of Indebtedness held by the Administrative Agent as
collateral or in connection with any Obligations secured by the Loan Documents.

 

(g)           With or without notice to the Company, the Administrative Agent
may, in its sole and absolute discretion, at any time and from time to time, in
such manner and on such terms as it considers best:  (i) apply any and all
payments or recoveries from the Company, any other Loan Party, from any trustor
or endorser, or realized from any security, in such manner,

 

110

--------------------------------------------------------------------------------


 

order, and priority as the Administrative Agent elects, to any Obligations of
the other Loan Parties to the Administrative Agent, whether or not such
Obligations are secured by the Loan Documents or are otherwise secured or are
due at the time of such application; and (ii) refund to the other Loan Parties
any payment received by the Administrative Agent on any Obligations secured by
the Loan Documents, and payment of the amount refunded shall be fully secured by
the Loan Documents.

 

(h)           No exercise or nonexercise by the Administrative Agent or the
other Secured Parties of any right hereby or otherwise given it, no dealing by
the Administrative Agent, any of the Lenders or the other Secured Parties with
the Loan Parties or any other Person, and no change, impairment, or suspension
of any right or remedy of the Administrative Agent any Lender or any other
Secured Party, shall in any way affect any obligation of any Loan Party under
the Loan Documents or give the Company any recourse against the Administrative
Agent, any Lender or any other Secured Party.

 

Section 11.31       Exercise of Remedies by Administrative Agent. 
Notwithstanding anything contained in any of the Loan Documents to the contrary,
the Administrative Agent, and each Secured Party hereby agree that no Secured
Party other than the Administrative Agent and its designated agents and
representatives shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by Administrative Agent and its designated agents and
representatives on behalf of the Secured Parties in accordance with the terms of
the Loan Documents and the applicable Order.  By accepting the benefit of the
Liens granted pursuant to the Security Documents, each Secured Party hereby
agrees to the terms of this Section 11.31.

 

(THE REMAINDER OF THIS PAGE IS LEFT BLANK)

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Name:

Mark A. DePuy

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Name:

Mark A. DePuy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Name:

Mark A. DePuy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Name:

Mark A. DePuy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Name:

Mark A. DePuy

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Jeffery Rose

 

 

Name:

Jeffery Rose

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P., as Lender

 

 

 

 

By: APOLLO CENTRE STREET ADVISORS (APO DC), L.P., its general partner

 

 

 

 

By: APOLLO CENTRE STREET ADVISORS (APO DC-GP), LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO CREDIT OPPORTUNITY TRADING FUND III, as Lender

 

 

 

 

By: APOLLO CREDIT OPPORTUNITY ADVISORS III (APO FC) LP, its general partner

 

 

 

 

By: APOLLO CREDIT OPPORTUNITY ADVISORS III (APO FC) GP LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO FRANKLIN PARTNERSHIP, L.P. , as Lender

 

 

 

 

By: APOLLO FRANKLIN ADVISORS (APO DC), L.P., its general partner

 

 

 

 

By: APOLLO FRANKLIN ADVISORS (APO DC-GP), LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT CORPORATION, as Lender

 

 

 

 

By: APOLLO INVESTMENT MANAGEMENT L.P., its general partner

 

 

 

 

By: ACC MANAGEMENT, LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO SK STRATEGIC INVESTMENTS, L.P. , as Lender

 

 

 

 

By: APOLLO SK STRATEGIC ADVISORS GP, L.P., its general partner

 

 

 

 

By: APOLLO SK STRATEGIC ADVISORS, LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO SPECIAL OPPORTUNITIES MANAGED ACCOUNT, L.P., as Lender

 

 

 

 

By: APOLLO SOMA ADVISORS, L.P., its general partner

 

 

 

 

By: APOLLO SOMA CAPITAL MANAGEMENT, LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO SPN INVESTMENTS I (CREDIT), LLC, as Lender

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO ZEUS STRATEGIC INVESTMENTS, L.P., as Lender

 

 

 

 

By: APOLLO ZEUS STRATEGIC ADVISORS, L.P., its general partner

 

 

 

 

By: APOLLO ZEUS STRATEGIC ADVISORS, LLC, its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

--------------------------------------------------------------------------------